



--------------------------------------------------------------------------------



EXHIBIT 10.1
 
MASTER SEPARATION AGREEMENT
 
BETWEEN
 
HALLIBURTON COMPANY
 
AND
 
KBR, INC.
 
Dated as of November 20, 2006


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
 
ARTICLE I DEFINITIONS
 
1
 
   
 
ARTICLE II SEPARATION AND RELATED TRANSACTIONS
 
15
 
     
 
2.1
 
 
Separation Date; Separation Time
 
15
 
 
2.2
 
 
Instruments of Transfer and Assumption
 
16
 
 
2.3
 
 
Ancillary Agreements
 
16
 
 
2.4
 
 
Performance of Non-Novated Contracts
 
17
 
 
2.5
 
 
Other Matters
 
17
 
   
 
ARTICLE III MUTUAL RELEASES; INDEMNIFICATION
 
18
 
     
 
3.1
 
 
Mutual Release of Pre-IPO Closing Date Claims
 
18
 
 
3.2
 
 
Indemnification by KBR
 
19
 
 
3.3
 
 
Indemnification by Halliburton
 
20
 
 
3.4
 
 
Indemnifications Relating to FCPA Subject Matters
 
21
 
 
3.5
 
 
Indemnifications Relating to Barracuda-Caratinga Project
 
26
 
 
3.6
 
 
Indemnification Obligations Net of Insurance Proceeds and Other Amounts
 
28
 
 
3.7
 
 
Procedures for Indemnification of Third Party Claims
 
29
 
 
3.8
 
 
Additional Matters
 
30
 
 
3.9
 
 
Remedies Cumulative
 
31
 
 
3.10
 
 
Survival of Indemnities
 
31
 
 
3.11
 
 
Indemnification of Directors and Officers
 
31
 
 
3.12
 
 
Mitigation of Damages
 
31
 
   
 
ARTICLE IV THE IPO AND ACTIONS PENDING THE IPO
 
31
 
     
 
4.1
 
 
Transactions Prior to the IPO
 
31
 
 
4.2
 
 
Use of Proceeds
 
32
 
 
4.3
 
 
Cooperation for IPO
 
32
 
 
4.4
 
 
Conditions Precedent to Consummation of the IPO
 
32
 
   
 
ARTICLE V CORPORATE GOVERNANCE AND OTHER MATTERS
 
34
 
     
 
5.1
 
 
Charter and Bylaws
 
34
 
 
5.2
 
 
KBR Board Representation
 
34
 
 
5.3
 
 
Committees
 
36
 
 
5.4
 
 
Subscription Right.
 
36
 
 
5.5
 
 
Issuance of Stock
 
38
 
 
5.6
 
 
Settlement of KBR Benefit Plan Awards
 
38
 
 
5.7
 
 
Applicability of Rights to Parent in the Event of an Acquisition
 
39
 
 
5.8
 
 
Transfer of Halliburton’s Rights Under Article V
 
39
 
 
5.9
 
 
Restricted Opportunities Under KBR Charter
 
39
 
   
 
ARTICLE VI SUBSEQUENT TRANSACTION
 
40
 
     
 
6.1
 
 
Sole Discretion of Halliburton
 
40
 
 
6.2
 
 
Cooperation for Halliburton Transfers
 
40
 

 


--------------------------------------------------------------------------------






     
 
6.3
 
 
Cooperation for Halliburton Distribution
 
40
 
 
6.4
 
 
Registration Rights Agreement
 
41
 
   
 
ARTICLE VII ARBITRATION; DISPUTE RESOLUTION
 
41
 
     
 
7.1
 
 
Agreement to Arbitrate
 
41
 
 
7.2
 
 
Escalation
 
42
 
 
7.3
 
 
Demand for Arbitration
 
42
 
 
7.4
 
 
Arbitrators
 
43
 
 
7.5
 
 
Hearings
 
43
 
 
7.6
 
 
Discovery and Certain Other Matters
 
44
 
 
7.7
 
 
Certain Additional Matters
 
45
 
 
7.8
 
 
Continuity of Service and Performance
 
45
 
 
7.9
 
 
Law Governing Arbitration Procedures
 
45
 
   
 
ARTICLE VIII COVENANTS AND OTHER MATTERS
 
46
 
     
 
8.1
 
 
Other Agreements
 
46
 
 
8.2
 
 
Further Instruments
 
46
 
 
8.3
 
 
Provision of Corporate Records
 
46
 
 
8.4
 
 
Agreement For Exchange of Information
 
47
 
 
8.5
 
 
Auditors and Audits; Annual and Quarterly Statements and Accounting
 
49
 
 
8.6
 
 
Audit Rights
 
52
 
 
8.7
 
 
Preservation of Legal Privileges
 
52
 
 
8.8
 
 
Payment of Expenses
 
53
 
 
8.9
 
 
Governmental Approvals
 
53
 
 
8.10
 
 
Continuance of Halliburton Credit Support
 
53
 
 
8.11
 
 
Confidentiality
 
56
 
 
8.12
 
 
Receipt of Notices
 
57
 
 
8.13
 
 
Non Solicitation of Employees
 
58
 
 
8.14
 
 
Halliburton Policies and Procedures
 
58
 
 
8.15
 
 
Antitrust Matters
 
59
 
 
8.16
 
 
Cooperation for Litigation
 
60
 
 
8.17
 
 
Performance Standard
 
60
 
   
 
ARTICLE IX MISCELLANEOUS
 
60
 
     
 
9.1
 
 
Limitation of Liability
 
60
 
 
9.2
 
 
Conflicting Agreements; Entire Agreement
 
60
 
 
9.3
 
 
Governing Law
 
61
 
 
9.4
 
 
Termination
 
61
 
 
9.5
 
 
Notices
 
61
 
 
9.6
 
 
Counterparts
 
62
 
 
9.7
 
 
No Third Party Beneficiaries; Assignment
 
62
 
 
9.8
 
 
Severability
 
62
 
 
9.9
 
 
Failure or Indulgence Not Waiver; Remedies Cumulative
 
62
 
 
9.10
 
 
Amendment
 
62
 
 
9.11
 
 
Authority
 
62
 
 
9.12
 
 
Interpretation
 
63
 

 


--------------------------------------------------------------------------------



MASTER SEPARATION AGREEMENT
 
THIS MASTER SEPARATION AGREEMENT (this “Agreement”) is entered into as of
November 20, 2006 by and between Halliburton Company, a Delaware corporation
(“Halliburton”), and KBR, Inc., a Delaware corporation (“KBR”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
Article I hereof.
 
RECITALS
 
WHEREAS, KBR is an indirect wholly-owned subsidiary of Halliburton;
 
WHEREAS, KBR, together with its direct and indirect U.S. and foreign
subsidiaries, provides a wide range of services, including global engineering,
procurement, construction, technology and other services, to energy and
industrial customers and government entities worldwide;
 
WHEREAS, the Board of Directors of Halliburton has determined that it is
appropriate and desirable, on the terms and conditions contemplated hereby, to
initiate the separation of the KBR Group from the Halliburton Group, and has
approved this Agreement and the transactions contemplated hereby;
 
WHEREAS, Halliburton currently contemplates that KBR will effect an initial
public offering (“IPO”) of less than 20% of the shares of KBR Common Stock
pursuant to a registration statement on Form S-1 filed with the Commission
pursuant to the Securities Act;
 
WHEREAS, the parties intend to set forth in this Agreement, including the
Schedules hereto and the Ancillary Agreements contemplated hereby, the principal
arrangements between and among them and the members of their respective Groups
regarding the separation of the KBR Group from the Halliburton Group, the IPO
and certain future transactions.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
The following terms used in this Agreement are defined as set forth below or in
the sections indicated, as applicable:
 
“AAA” has the meaning set forth in Section 7.4.
 
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
 
An “Affiliate” of any Person means another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Person controlled, whether
through ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, no member of the KBR Group
shall be deemed to be an Affiliate of any member of the Halliburton Group, and
no member of the Halliburton Group shall be deemed to be an Affiliate of any
member of the KBR Group.
 
“Agreement” has the meaning given such term in the Preamble.
 
“Ancillary Agreements” has the meaning set forth in Section 2.3.
 
“Antitrust Matters” are alleged or actual violations of antitrust, competition
or other applicable Law that occurred prior to the date of this Agreement
relating to investigations by the DOJ or other Governmental Authorities into
whether in the conduct of the KBR Business (including, without limitation,
conduct by a member of the KBR Group or its current or former directors,
officers, employees, agents or representatives) coordinated bidding with one or
more competitors on projects occurred, as described under the heading “Bidding
practices investigation” in Note 12 of the condensed consolidated financial
statements included in the Halliburton Quarterly Report on Form 10-Q for the
quarter ended September 30, 2006.
 
“Applicable FCPA Law” means (a) the Council of Europe Criminal Law Convention on
Corruption entered into force July 1, 2002, (b) Council of Europe Civil Law
Convention on Corruption entered into force November 1, 2003, (c) Organization
of American States Inter-American Convention against Corruption adopted on
March 29, 1996, (d) African Union Convention on Preventing and Combating
Corruption adopted July 11, 2003, (e) United Nations Convention against
Corruption adopted October 31, 2003, (f) OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions adopted
November 21, 1997, (g) the FCPA and (h) any and all implementing legislation in
respect of clauses (a) through (g) above, including, without limitation, any
laws, statutes, regulations and rules issued by any Governmental Authority of
similar purpose and scope.
 
“Applicable Deadline” has the meaning set forth in Section 7.3.
 
“Arbitration Demand Date” has the meaning set forth in Section 7.3.
 
“Arbitration Demand Notice” has the meaning set forth in Section 7.3.
 
“Barracuda-Caratinga Bolts Matter” means threatened, pending or future claims
against any KBR B-C Indemnitee by Barracuda & Caratinga Leasing Company B.V.
and/or Petrobras or its Affiliates, and threatened, pending or future claims by
any KBR B-C Indemnitee against Barracuda & Caratinga Leasing Company B.V. and/or
Petrobras or its Affiliates, arising out of the subsea flow-line bolts installed
in connection with the Barracuda-Caratinga Project.
 
“Barracuda-Caratinga Project” means the turnkey engineering, procurement and
construction contract, dated as of June 30, 2000, as amended, and related
agreements by and among members of the KBR Group, Barracuda & Caratinga Leasing
Company B.V., Petrobras or its Affiliates relating to the development of the
Barracuda and Caratinga oilfields located in the Campos Basin offshore of
Brazil.
 
“best efforts” means a Person’s good faith best efforts to achieve such goal as
expeditiously as possible, which may require the incurrence of expense or
hardship in order to achieve the reasonable expectations of the parties as
agreed hereunder.
 
“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the State of Texas are authorized or obligated
by law or executive order to close.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Confidential Information” has the meaning set forth in Section 8.11.
 
“Credit Support Agreements” means any and all surety bonds, letters of credit,
reimbursement agreements, surety contracts, performance guarantees, financial
guarantees, indemnities and other credit support instruments and agreements
relating to or for the benefit of the KBR Business or a customer or lender
thereof for which a member of the Halliburton Group is a primary obligor,
secondary obligor, guarantor, indemnitor, account party or otherwise may become
liable (i) entered into or obtained prior to the Separation Date and
(ii) entered into or obtained following the Separation Date as provided under
Section 8.10(b) hereof or at Halliburton’s sole discretion. Non-exclusive lists
of certain Credit Support Agreements are set forth on Schedule C-1 (Surety Bonds
and Related Indemnity Agreements), Schedule C-2 (Letters of Credit and Related
Reimbursement Agreements), Schedule C-3 (Performance and Financial Guarantees)
and Schedule C-4 (Other Credit Support Agreements).
 
“Current Investigations” means the investigations ongoing as of the date hereof
by (a) the DOJ, (b) the Commission, (c) the Tribunal de Grande Instance de Paris
(investigation number: 25/03 and Public Prosecution Service ID: P 02/29192509)
in the French Republic, (d) the Serious Frauds Office in the United Kingdom,
(e) officials at the Federal Police Office (proceeding B 0152492 BOT) of the
Swiss Confederation, (f) the Economic and Financial Crimes Commission, an agency
of the executive branch of the government of the Federal Republic of Nigeria,
(g) the Committee on Public Petitions of the House of Representatives of the
Federal Republic of Nigeria, and (h) a public prosecutor or an investigating
judge in the People’s Democratic Republic of Algeria with respect to contracts
awarded to Brown & Root - Condor Spa.
 
“Disposition” means any resolution or termination of any Proceeding, whether
adjudicated or consensual.
 
“Distribution” means a tax-free distribution under Section 355 of the Code or
any corresponding provision of any successor statute of all or any portion of
the KBR Common Stock beneficially owned by Halliburton to Halliburton
stockholders by way of a dividend, exchange or otherwise.
 
“DOJ” means the United States Department of Justice.
 
“Employee Matters Agreement” means the Employee Matters Agreement dated the date
hereof between Halliburton and KBR.
 
“Environmental Law” means any and all Laws or determinations of any Governmental
Authority (including common law duties established by courts or other
Governmental Authorities) pertaining to pollution or the protection of human
health, the environment, natural resources or plant or animal species including
Laws relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants or chemical, industrial, hazardous, radioactive, or
toxic materials or wastes into ambient or indoor air, surface water, ground
water or lands or otherwise relating to the manufacture, processing,
distribution (including the sale or marketing of goods containing), use,
treatment, storage, disposal, transportation or handling of pollutants,
contaminants or chemical, industrial, hazardous. radioactive, or toxic materials
or wastes, in any jurisdiction, federal, state, local or foreign, in which the
Halliburton Business or KBR Business is or has operated; including, without
limitation, in United States jurisdictions the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.
(“CERCLA”), the Superfund Amendments Reauthorization Act, 42 U.S.C.
Section 11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. Section 2701 et seq., the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq., and the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq., other similar state or local laws or laws or
decrees in non-U.S. jurisdictions, and all other environmental conservation and
protection laws, both foreign and domestic, and any applicable state or local
statutes, and the regulations promulgated thereto, as each has been and may be
amended and supplemented from time to time, provided, however, that
Environmental Laws shall not include Laws pertaining primarily to workplace
safety, such as the Occupational Safety and Health Act, except to the extent
such Laws govern environmental conditions, including the management of
asbestos-containing materials, or employee exposure or potential exposure to
pollutants, contaminants or chemical, industrial, hazardous, radioactive, or
toxic materials or wastes.
 
“Escalation Notice” has the meaning set forth in Section 7.2.
 
“Excess Director Number” has the meaning set forth in Section 5.2.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.
 
“Existing Authority” has the meaning set forth in Section 8.9.
 
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
 
“FCPA Subject Matters” are alleged or actual violations of the FCPA or other
Applicable FCPA Law that occurred prior to the date of this Agreement in the
conduct of the KBR Business (including, without limitation, conduct by a member
of the KBR Group or its current or former directors, officers, employees, agents
or representatives) in connection with (a) the construction and subsequent
expansion by TSKJ of a natural gas liquefaction complex and related facilities
at Bonny Island in Rivers State, Nigeria or (b) such other projects, whether
located inside or outside of Nigeria, in each case including without limitation
the use of agents in connection with such projects, that are identified by
Governmental Authorities of the United States, France, the United Kingdom,
Switzerland, Nigeria or Algeria in connection with the Current Investigations
and the continuation of such Current Investigations after the date hereof.
 
“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
 
“Governmental FCPA Claim” means a claim, whether civil or criminal, made by any
Governmental Authority of the United States, France, the United Kingdom,
Switzerland, Nigeria or Algeria, or by a court of competent jurisdiction therein
relating to the FCPA Subject Matters.
 
“Group” means either the Halliburton Group or the KBR Group, as the context
requires.
 
“Halliburton” has the meaning given such term in the Preamble.
 
“Halliburton’s Auditors” means Halliburton’s independent certified public
accountants.
 
“Halliburton Books and Records” means originals or true and complete copies
thereof, including electronic copies (if available) of (a) minute books,
corporate charters and bylaws or comparable constitutive documents, records of
share issuances and related corporate records, of the Halliburton Group; (b) all
books and records primarily relating to (i) Persons who are employees of the
Halliburton Group as of the Separation Date, (ii) the purchase of materials,
supplies and services for the Halliburton Business and (iii) dealings with
customers of the Halliburton Business; and (c) all files relating to any Action
the Liability with respect to which is a Halliburton Liability.
 
“Halliburton Business” means any business of the Halliburton Group (whether
conducted independently or in association with one or more third parties through
a partnership, joint venture or other mutual enterprise) other than the KBR
Business, including without limitation the Non-Novated ESG Contracts. The
parties intend that each member of the KBR Group which is party to a Non-Novated
ESG Contract shall remain a party thereto following the Separation, and the
parties hereby agree that each Non-Novated ESG Contract shall be considered to
be part of the Halliburton Business for all purposes under this Agreement.
 
“Halliburton Cash Management Note” means the promissory note dated as of
December 1, 2005 made by Halliburton Energy Services, Inc. to KBR Holdings, LLC.
 
“Halliburton Designee” has the meaning set forth in Section 5.2.
 
“Halliburton Environmental Liabilities” means all Liabilities arising under or
relating to Environmental Law to the extent, as between the Halliburton Group
and the KBR Group, such Liabilities relate to, arise out of or result from:
(a) the ownership, operation or conduct of the Halliburton Business at any time
prior to, on or after the Separation Time except for those Liabilities included
in clause (ii) of the definition of “KBR Environmental Liabilities” below, or
(b) any properties or assets owned, leased, used or held for use in connection
with any terminated, divested or discontinued business or other activities
which, at the time of such termination, divestiture or discontinuation, related
to the Halliburton Business as then conducted. It is understood that, consistent
with the foregoing, Halliburton Environmental Liabilities shall include without
limitation all Liabilities arising under or relating to Environmental Law
attributable to (1) investigation or remediation activities involving the sites
listed on Part 1 of the attached Schedule D; and (2) the transportation,
treatment, storage, or disposal of waste generated by the operations of members
of the Halliburton Group, including liability under CERCLA or a comparable law
allocated by the applicable Governmental Authority or potentially responsible
party group, as appropriate, to members of the Halliburton Group, which shall
include the liability ultimately allocated to members of the Halliburton Group
at the sites listed on Part 2 of Schedule D.
 
“Halliburton Group” means Halliburton, each current and former subsidiary of
Halliburton (other than any member of the KBR Group), including the subsidiaries
set forth in Schedule A, and each Person that becomes a subsidiary of
Halliburton after the Separation Time.
 
“Halliburton Indemnified Barracuda-Caratinga Matters” has the meaning set forth
in Section 3.5.
 
“Halliburton Indemnified FCPA Matters” has the meaning set forth in Section 3.4.
 
“Halliburton Indemnitees” has the meaning set forth in Section 3.2.
 
“Halliburton Liabilities” shall mean (a) any and all Liabilities that are
expressly contemplated by a Prior Transfer Agreement, this Agreement or any
Ancillary Agreement as Liabilities to be retained or assumed by Halliburton or
any other member of the Halliburton Group, (b) all agreements, obligations and
Liabilities of any member of the Halliburton Group under a Prior Transfer
Agreement, this Agreement or any of the Ancillary Agreements, (c) any liability
arising under or relating to a claim made against Halliburton by a Halliburton
stockholder in its capacity as such other than a claim for which KBR and the KBR
Group have agreed to indemnify Halliburton and the Halliburton Group pursuant to
Section 3.2(f) hereof and (d) any Liability of any member of the Halliburton
Group other than the KBR Liabilities.
 
“Halliburton Transferee” has the meaning set forth in Section 5.7.
 
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all guarantees by such Person of Indebtedness of others, (h) all
capital lease obligations of such Person and (i) all securities or other similar
instruments convertible or exchangeable into any of the foregoing, but excluding
daily cash overdrafts associated with routine cash operations.
 
“Indemnifying Party” has the meaning set forth in Section 3.6.
 
“Indemnitee” shall have the meaning set forth in Section 3.6.
 
“Indemnity Payment” has the meaning set forth in Section 3.6.
 
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data, but excluding the Halliburton Books and Records and the KBR Books and
Records.
 
“Insurance Proceeds” means those monies:
 
(a) received by an insured from an insurance carrier; or
 
(b) paid by an insurance carrier on behalf of the insured;
 
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
(including allocated costs of in-house counsel and other personnel) incurred in
the collection thereof.
 
“Intercompany Note” means the promissory note dated as of December 1, 2005 made
by KBR Holdings, LLC to Halliburton Energy Services, Inc. in an amount not to
exceed $489 million.
 
“Intellectual Property Matters Agreement” means the Intellectual Property
Matters Agreement dated the date hereof between Halliburton and KBR.
 
“IPO” has the meaning given such term in the Recitals.
 
“IPO Closing Date” means the first date on which the proceeds of any sale of KBR
Common Stock to the Underwriters are received.
 
“IPO Prospectus” means the prospectus included in the IPO Registration
Statement, including any prospectus subject to completion, final prospectus or
any supplement to or amendment of any of the foregoing.
 
“IPO Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-133302) of KBR filed with the Commission pursuant to the
Securities Act, registering the shares of KBR Common Stock to be issued in the
IPO, together with all amendments thereto.
 
“Issuance Event” has the meaning set forth in Section 5.4.
 
“Issuance Event Date” has the meaning set forth in Section 5.4.
 
“KBR” has the meaning given such term in the Preamble.
 
“KBR Auditors” means KBR’s independent certified public accountants.
 
“KBR Balance Sheets” means (a) the KBR Holdings, LLC Consolidated Balance Sheet
as of December 31, 2005 and (b) the KBR Holdings, LLC Consolidated Balance Sheet
as of September 30, 2006.
 
“KBR B-C Indemnitees” shall mean KBR and its Majority Owned Subsidiaries as of
the date hereof.
 
“KBR Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available), of (a) all minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records of the KBR Group; (b) all books and
records primarily relating to (i) Persons who are employees of the KBR Group as
of the Separation Date, (ii) the purchase of materials, supplies and services
for the KBR Business and (iii) dealings with customers of the KBR Business; and
(c) all files relating to any Action the Liability with respect to which is a
KBR Liability; except that no portion of the Halliburton Books and Records shall
be included in the “KBR Books and Records.”
 
“KBR Business” means (a) the business and operations conducted by KBR and the
members of the KBR Group (whether conducted independently or in association with
one or more third parties through a partnership, joint venture or other mutual
enterprise) prior to, on and after the Separation Time, including without
limitation the following global engineering, procurement, construction,
technology and other services provided to energy and industrial customers and
government entities worldwide as conducted by the Energy and Chemicals and the
Government and Infrastructure segments of Halliburton (such segments as
referenced in the Halliburton Form 10-K for the year ended December 31, 2005)
prior to the Separation:
 
(i) construction, maintenance and logistics services for government operations,
facilities and installations;
 
(ii) civil engineering, construction, consulting and project management services
for state and local government agencies and private industries;
 
(iii) integrated security solutions, including threat definition assessments,
mitigation and consequence management; design, engineering and program
management; construction and delivery; and physical security, operations and
maintenance;
 
(iv) dockyard operation and management, with services that include design,
construction, surface/subsurface fleet maintenance, nuclear engineering and
refueling, and weapons engineering;
 
(v) privately financed initiatives such as a facility, service or infrastructure
for a government client, and the ownership, operation and maintenance of same;
 
(vi) downstream engineering and construction capabilities, including global
engineering execution centers, as well as engineering, construction and program
management of liquefied natural gas, ammonia, petrochemicals, crude oil
refineries and natural gas plants;
 
(vii) upstream oil and gas engineering, marine technology and project
management;
 
(viii) operations, maintenance and start-up services to the oil and gas,
petrochemical, forest product, power and commercial markets;
 
(ix) technology licensing in the areas of fertilizers and synthesis gas,
olefins, refining and chemicals and polymers;
 
(x) consulting services in the form of expert technical and management advice
that includes studies, conceptual and detailed engineering, project management,
construction supervision and design, and construction verification or
certification in upstream, midstream and downstream markets;
 
(xi) effective from and after April 11, 2006, the business and operations of
MMM-SS Holdings, LLC and its subsidiaries MMM S.R.L. de C.V., AGRH S.R. L. de
C.V. and CCC Cayman Ltd.; and
 
(xii) the Non-Novated KBR Contracts. The parties intend that each member of the
Halliburton Group which is party to a Non-Novated KBR Contract shall remain a
party thereto following the Separation, and the parties hereby agree that each
Non-Novated KBR Contract shall be considered to be part of the KBR Business for
all purposes under this Agreement;
 
and (b) except as otherwise specifically provided herein, any terminated,
divested or discontinued business or operations that at the time of such
termination, divestiture or discontinuation related primarily to the KBR
Business as then conducted.
 
“KBR Cash Management Note” means the promissory note dated as of December 1,
2005 made by KBR Holdings, LLC to Halliburton Company and Halliburton Energy
Services, Inc.
 
“KBR Charter” means the Amended and Restated Certificate of Incorporation of KBR
as in effect on the date hereof.
 
“KBR Common Stock” means Common Stock, par value $0.001 per share, of KBR.
 
“KBR Credit Agreement” means the $850 million Five Year Revolving Credit
Agreement dated as of December 16, 2005 among KBR Holdings, LLC, as borrower,
and the issuing banks named therein, as amended by Amendment No. 1 dated
April 13, 2006 and Amendment No. 2 dated October 31, 2006, and as further
amended from time to time.
 
“KBR Debt Obligations” means all Indebtedness of KBR or any other member of the
KBR Group, including without limitation the Intercompany Note but excluding all
Indebtedness of any member of the Halliburton Group to the extent it constitutes
Indebtedness of KBR by virtue of clause (f) or clause (g) of the definition of
Indebtedness. KBR Debt Obligations shall include, as of the date of the most
recent balance sheet of KBR Holdings, LLC included in the IPO Prospectus, the
Indebtedness of KBR Holdings, LLC reflected on such balance sheet.
 
“KBR Environmental Liabilities” means all Liabilities arising under or relating
to Environmental Law to the extent, as between the Halliburton Group and the KBR
Group, such Liabilities relate to, arise out of, or result from (i) the
ownership, operation or conduct of the KBR Business at any time prior to, on or
after the Separation Time except for those Liabilities included in clause (b) of
the definition of “Halliburton Environmental Liabilities” above, or (ii) any
properties or assets owned, leased, used or held for use in connection with any
terminated, divested or discontinued business or other activities which, at the
time of such termination, divestiture or discontinuation, related to the KBR
Business as then conducted. It is understood that, consistent with the
foregoing, KBR Environmental Liabilities shall include without limitation all
Liabilities arising under or relating to Environmental Law attributable to
(1) investigation or remediation activities involving the sites listed on Part 1
of the attached Schedule E; and (2) the transportation, treatment, storage, or
disposal of waste generated by the operations of members of the KBR Group,
including liability under CERCLA or a comparable law allocated by the applicable
Governmental Authority or potentially responsible party group, as appropriate,
to members of the KBR Group, which shall include the liability ultimately
allocated to members of the KBR Group at the sites listed on Part 2 of Schedule
E.
 
“KBR FCPA Indemnitees” shall mean KBR and its Majority Owned Subsidiaries as of
the date hereof.
 
“KBR Group” means KBR, each current and former subsidiary of KBR, including the
subsidiaries set forth in Schedule B, and each Person that becomes a subsidiary
of KBR after the Separation Time.
 
“KBR Indemnitees” has the meaning assigned to that term in Section 3.3.
 
“KBR Liabilities” shall mean (without duplication):
 
(i) any and all Liabilities that are expressly contemplated by a Prior Transfer
Agreement, this Agreement or any Ancillary Agreement to be assumed by KBR or any
member of the KBR Group, and all agreements, obligations and Liabilities of any
member of the KBR Group under a Prior Transfer Agreement, this Agreement or any
of the Ancillary Agreements;
 
(ii) all Liabilities (other than Taxes that are not treated as liabilities of
KBR under the Tax Sharing Agreement) primarily relating to, arising out of or
resulting from the operation of the KBR Business, as conducted at any time prior
to, on or after the Separation Time including, without limitation:
 
(A) any Liability relating to, arising out of or resulting from any act or
failure to act by any director, officer, employee, agent or representative of
KBR (whether or not such act or failure to act is or was within such Person’s
authority);
 
(B) any KBR Environmental Liabilities;
 
(C) liabilities primarily relating to, arising out of or resulting from any KBR
Assets;
 
(D) the KBR Debt Obligations; and
 
(E) any liability arising under or relating to a claim made against KBR by a KBR
stockholder in its capacity as such (other than Halliburton) other than a claim
for which Halliburton and the Halliburton Group have agreed to indemnify KBR and
the KBR Group pursuant to Section 3.3(f) hereof; and
 
(iii) all Liabilities reflected as liabilities or obligations of KBR in the KBR
Balance Sheets, subject to any discharge of such Liabilities subsequent to the
date of such KBR Balance Sheets.
 
Notwithstanding the foregoing, the KBR Liabilities shall not include the
Halliburton Liabilities.
 
“KBR Non-Voting Stock” means any class or series of KBR capital stock, and any
warrant, option or right in such stock, other than KBR Voting Stock.
 
“KBR Voting Stock” means the KBR Common Stock and any other capital stock of KBR
entitled to vote generally in the election of directors but excluding any class
or series of capital stock only entitled to vote in the event of dividend
arrearages thereon, whether or not at the time of determination there are any
such dividend arrearages.
 
“Law” means any law, statute, ordinance, rule, regulation, order, writ,
judgment, injunction or decree of any Governmental Authority.
 
“Liabilities” shall mean any and all Indebtedness, liabilities and obligations
of any nature, whether accrued, fixed or contingent, mature or inchoate, known
or unknown, reflected on a balance sheet or otherwise, including, but not
limited to, those arising under any law, rule, regulation, Action, order,
injunction or consent decree of any Governmental Authority or any judgment of
any court of any kind or any award of any arbitrator of any kind, and those
arising under any contract, commitment or undertaking.
 
“Losses” shall mean any and all damages, losses, deficiencies, Liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest costs and expenses (including, without limitation, the costs and
expenses of any and all Actions and demands, assessments, judgments, settlements
and compromises relating thereto, and attorneys’, accountants’, consultants’ and
other professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder), excluding losses that are
special, indirect, derivative or consequential, lost profits or punitive damages
(other than punitive damages awarded to any third party against an Indemnified
Party).
 
“Majority Owned Subsidiary” of any Person means any corporation (including a
business trust), partnership, joint stock company, trust, unincorporated
association, joint venture or other entity of which more than 50% of the
outstanding capital stock, securities or other ownership interests having
ordinary voting power to elect directors of such corporation or, in the case of
any other entity, other persons performing similar functions (irrespective of
whether or not at the time capital stock, securities or other ownership
interests of any other class or classes of such corporation or such other entity
shall or might have voting power upon the occurrence of any contingency) is, as
of the date hereof, directly or indirectly owned by such Person, by such Person
and one or more other subsidiaries of such Person or by one or more other
subsidiaries of such Person.
 
“Market Price” of any shares of KBR Voting Stock or KBR Non-Voting Stock on any
date means (i) the last sale price during regular trading hours of such shares
on such date on the New York Stock Exchange, Inc. or, if such shares are not
listed thereon, on the principal national securities exchange or automated
interdealer quotation system on which such shares are traded; or (ii) if such
sale price is unavailable or such shares are not so traded, the value of such
shares on such date determined in accordance with agreed-upon procedures
reasonably satisfactory to Halliburton and KBR.
 
“Non-Novated ESG Contracts” means those contracts and other agreements entered
into by the Energy Services Group segments of Halliburton (such segments as
referenced in the Halliburton Form 10-K for the year ended December 31, 2005)
prior to the Separation Date for which a member of the KBR Group is a signator
or contract party, including without limitation certain contracts entered into
by Kellogg Brown & Root LLC (and its predecessor), Kellogg Brown & Root Limited,
Rockwell B.V., Kellogg Brown & Root International, Inc., Halliburton AS, Asian
Marine Contractors Limited, KBR Overseas, Inc., Breswater Marine Contracting
B.V., Corporación Mexicana de Mantenimiento Integral, S. de R.L. de C.V., PT KBR
Indonesia and Halliburton Australia Pty. Ltd. (B&R Div.). A non-exclusive list
of outstanding contract jobs associated with the Non-Novated ESG Contracts is
set forth on Schedule G hereto.
 
“Non-Novated KBR Contracts” means those contracts and other agreements entered
into by the Energy and Chemicals or the Government and Infrastructure segments
of Halliburton (such segments as referenced in the Halliburton Form 10-K for the
year ended December 31, 2005) prior to the Separation Date for which a member of
the Halliburton Group is a signator or contract party, including without
limitation certain contracts entered into by Servicios Professionales
Petroleros, S. de R.L. de C.V., Halliburton Far East Pte Ltd., Halliburton
International, Inc., Servicios Halliburton De Venezuela, S.R.L., Halliburton
West Africa Ltd., Halliburton Operations Nigeria Limited and Halliburton SAS. A
non-exclusive list of outstanding contract jobs associated with the Non-Novated
KBR Contracts is set forth on Schedule F hereto.
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Ownership Percentage” means with respect to any class or series of KBR
Non-Voting Stock, at any time, the fraction, expressed as a percentage and
rounded to the nearest thousandth of a percent, whose numerator is the number of
shares of such class or series of KBR Non-Voting Stock beneficially owned by the
Halliburton Group and whose denominator is the total number of outstanding
shares of such class or series of KBR Non-Voting Stock; provided, however, that
any shares of such KBR Non-Voting Stock issued by KBR in violation of its
obligations under Article V of this Agreement shall not be deemed outstanding
for the purpose of determining the Ownership Percentage.
 
“Penalty” means a fine or other monetary penalty or direct monetary damage,
including disgorgement, in each case as a result of a Governmental FCPA Claim,
assessed against a KBR FCPA Indemnitee or paid by a KBR FCPA Indemnitee.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority or any department,
agency or political subdivision thereof.
 
“Prior Transfer” means a transfer in contemplation of the Separation occurring
prior to the Separation Date of any part of the KBR Business contained in the
Halliburton Group to the KBR Group and an assumption in contemplation of the
Separation occurring prior to the Separation Date by the KBR Group of any of the
KBR Liabilities, and a transfer in contemplation of the Separation occurring
prior to the Separation Date of any part of the Halliburton Business contained
in the KBR Group to the Halliburton Group and an assumption in contemplation of
the Separation occurring prior to the Separation Date by the Halliburton Group
of any of the Halliburton Liabilities.
 
“Prior Transfer Agreements” means all agreements, deeds, certificates,
instruments or other documents entered into by a member of the Halliburton Group
or a member of the KBR Group in order to implement the Prior Transfers.
 
“Privilege” has the meaning set forth in Section 8.7.
 
“Providing Company” has the meaning set forth in Section 8.6.
 
“reasonable best efforts” means a Person’s good faith best efforts to achieve
such goal as soon as reasonably practicable and consistent with reasonable
commercial practice and without payment of any assignment, consent or similar
fee requested by any person or the incurrence of unreasonable expense or
hardship, and/or the requirement to engage in litigation.
 
“Receiving Company” has the meaning set forth in Section 8.6.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated
the date hereof between Halliburton and KBR.
 
“Regulatory Proceedings” shall mean filings, notices, adjudicatory proceedings,
rulemakings, enforcement actions before a Governmental Authority relating to
regulatory activity, any other proceedings at or before any regulatory or
administrative agency, and any investigation instituted by the Audit Committee
of the Board of Directors of a Party in response to or in anticipation of the
foregoing. The term shall also refer to appellate activities relating to any of
the foregoing, including actions seeking injunctions, writs of mandamus and
appeals.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.
 
“Separation” means (i) the transfer of those assets (including funds relating to
the KBR Business) relating primarily to the KBR Business as conducted
immediately prior to the IPO that are contained in the Halliburton Group
immediately prior to the IPO to the KBR Group and the assumption by KBR and the
members of the KBR Group of the KBR Liabilities, and (ii) the transfer of those
assets (including funds relating to the Halliburton Business) relating primarily
to the Halliburton Business as conducted immediately prior to the IPO that are
contained in the KBR Group immediately prior to the IPO to the Halliburton Group
and the assumption by the Halliburton Group of the Halliburton Liabilities, all
as more fully described in this Agreement and the Ancillary Agreements.
 
“Separation Date” has the meaning set forth in Section 2.1.
 
“Separation Time” has the meaning set forth in Section 2.1.
 
“Silica Note” means the Senior Secured Note dated January 20, 2005 made jointly
and severally by DII Industries, LLC and Kellogg Brown & Root LLC (as successor
to Kellogg Brown & Root, Inc., a Delaware corporation) to the DII Industries,
LLC Silica PI Trust.
 
“Subscription Right” has the meaning set forth in Section 5.4.
 
“Subscription Right Notice” has the meaning set forth in Section 5.4.
 
“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of January 1,
2006 by and among Halliburton and its affiliated companies and KBR and its
affiliated companies.
 
“Taxes” has the meaning set forth in the Tax Sharing Agreement.
 
“Third Party Claim” has the meaning set forth in Section 3.7.
 
“Third-Party FCPA Claim” means a claim resulting in a monetary judgment against
a KBR FCPA Indemnitee, or a settlement in lieu thereof, to the extent relating
to the FCPA Subject Matters and as a result of demands or claims made against a
KBR FCPA Indemnitee by a Person other than a Governmental Authority, including
without limitation by Persons who are customers of, joint venture partners in or
financing parties of projects of a KBR FCPA Indemnitee.
 
“Transition Services Agreements” means the two Transition Services Agreements
dated the date hereof between Halliburton Energy Services, Inc. and KBR.
 
“TSKJ” means the private limited liability company registered in Madiera,
Portugal whose members are Technip, SA, Snamprogetti Netherlands B.V., JGC
Corporation and Kellogg, Brown and Root.
 
“Underwriters” means the several underwriters of the IPO named in the
Underwriting Agreement.
 
“Underwriting Agreement” has the meaning set forth in Section 4.1.
 
“Voting Percentage” means, at any time, the fraction, expressed as a percentage
and rounded to the nearest thousandth of a percent, whose numerator is the
number of votes entitled to be cast with respect to all of the outstanding
shares of KBR Voting Stock beneficially owned by the Halliburton Group and whose
denominator is the number of votes entitled to be cast with respect to all of
the outstanding shares of KBR Voting Stock; provided, however, that any shares
of such KBR Voting Stock issued by KBR in violation of its obligations under
Article V of this Agreement shall not be deemed outstanding for the purpose of
determining the Voting Percentage.
 
ARTICLE II
 
SEPARATION AND RELATED TRANSACTIONS
 
2.1 Separation Date; Separation Time. Unless otherwise provided in this
Agreement, or in any agreement to be executed in connection with this Agreement,
the effective time and date of each action in connection with the Separation
shall be as of 11:59 p.m., Houston, Texas time (the “Separation Time”), on the
date that is immediately prior to the IPO Closing Date, or such other date as
may be fixed by Halliburton (the “Separation Date”). The effective time and date
of each action in connection with a Prior Transfer shall be as specified in such
Prior Transfer Agreement. Notwithstanding the Separation, each of the KBR Cash
Management Note and the Halliburton Cash Management Note shall continue in full
force and effect pursuant to Section 9.2 hereof.
 
2.2 Instruments of Transfer and Assumption. Halliburton and KBR agree that
(a) transfers of assets required to be transferred by this Agreement or an
Ancillary Agreement shall be effected by delivery by Halliburton or the other
transferring entity, as applicable, to the transferee, of (i) with respect to
those assets that constitute stock, certificates endorsed in blank or evidenced
or accompanied by stock powers or other instruments of transfer endorsed in
blank, against receipt, (ii) with respect to any real property interest or any
improvements thereon, a special warranty deed with general warranty of limited
application limiting recourse and remedies to title insurance and warranties by
predecessors in title to the transferor, and (iii) with respect to all other
assets, such good and sufficient instruments of contribution, conveyance,
assignment and transfer, in form and substance reasonably satisfactory to
Halliburton and KBR, as shall be necessary to vest in the designated transferee,
all of the title and ownership interest of the transferor in and to any such
asset, and (b) to the extent necessary, the assumption of the Liabilities
contemplated hereby shall be effected by delivery by the transferee to the
transferor of such good and sufficient instruments of assumption, in form and
substance reasonably satisfactory to Halliburton and KBR, as shall be necessary
for the assumption by the transferee of such Liabilities. Each of the parties
hereto also agrees to deliver to the other party hereto such other documents,
instruments and writings as may be reasonably requested by such other party
hereto in connection with the transactions contemplated hereby. Except as set
forth in this Section 2.2, (x) THE TRANSFERS AND ASSUMPTIONS REFERRED TO HEREIN
WILL BE MADE WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY NATURE (A) AS TO THE
VALUE OR FREEDOM FROM ENCUMBRANCE OF, ANY ASSETS, (B) AS TO MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS
OR (C) AS TO THE LEGAL SUFFICIENCY TO CONVEY TITLE TO ANY ASSETS, and (y) the
instruments of transfer or assumption referred to herein shall not include any
representations and warranties other than as specifically provided herein.
Halliburton and KBR hereby acknowledge and agree that ALL ASSETS ARE BEING
TRANSFERRED “AS IS, WHERE IS.”
 
2.3 Ancillary Agreements. On or prior to the Separation Date, Halliburton and
KBR shall execute and deliver (or shall cause the appropriate members of their
respective Groups to execute and deliver, as applicable) the agreements between
them designated as follows:
 
(a) the Transition Services Agreements;
 
(b) the Employee Matters Agreement;
 
(c) the Tax Sharing Agreement;
 
(d) the Registration Rights Agreement;
 
(e) the Intellectual Property Matters Agreement; and
 
(f) such other agreements, documents or instruments as the parties may agree are
necessary or desirable and which specifically state that they are Ancillary
Agreements within the meaning of this Agreement
 
(collectively, the “Ancillary Agreements”). To the extent such documents are not
executed and delivered on the Separation Date, they shall be executed and
delivered as soon as practicable thereafter and (except as otherwise provided
therein) shall be effective as of the Separation Time.
 
2.4 Performance of Non-Novated Contracts.
 
(a) Non-Novated KBR Contracts. The parties intend that each member of the
Halliburton Group which is party to a Non-Novated KBR Contract shall remain a
party thereto following the Separation Date, and the parties hereby agree that
each Non-Novated KBR Contract shall be considered to be part of the KBR Business
for all purposes under this Agreement. Notwithstanding the foregoing,
Halliburton will cause each member of the Halliburton Group which is a party to
a Non-Novated KBR Contract to continue to timely perform each such Non-Novated
KBR Contract on behalf of the KBR Group. The benefits and/or liabilities of the
performance of each such Non-Novated KBR Contract, and the costs associated with
such performance, from and after the Separation Time shall be for the account of
the KBR Group.
 
(b) Non-Novated ESG Contracts. The parties intend that each member of the KBR
Group which is party to a Non-Novated ESG Contract shall remain a party thereto
following the Separation Date, and the parties hereby agree that each
Non-Novated ESG Contract shall be considered to be part of the Halliburton
Business for all purposes under this Agreement. Notwithstanding the foregoing,
KBR will cause each member of the KBR Group which is a party to a Non-Novated
ESG Contract to continue to timely perform each such Non-Novated ESG Contract on
behalf of the Halliburton Group. The benefits and/or liabilities of the
performance of each such Non-Novated ESG Contract, and the costs associated with
such performance, from and after the Separation Time shall be for the account of
the Halliburton Group.
 
(c) Settlement of Intercompany Balances. From time to time following the
Separation Date, the parties shall settle the intercompany account balances
relating to the Non-Novated KBR Contracts and the Non-Novated ESG Contracts with
cash payments.
 
2.5 Other Matters. From and after the Separation Date, except as contemplated
under this Agreement or any Ancillary Agreement, KBR covenants and agrees that
it will not, and will not permit any member of the KBR Group to, enter into any
commitment or agreement that binds or purports to bind Halliburton or any member
of the Halliburton Group.
 
ARTICLE III
 
MUTUAL RELEASES; INDEMNIFICATION
 
3.1 Mutual Release of Pre-IPO Closing Date Claims.
 
(a) KBR Release. Except as expressly provided in this Agreement, effective as of
the Separation Time, KBR does hereby, for itself and each other member of the
KBR Group and their respective successors and assigns, remise, release and
forever discharge Halliburton, each member of the Halliburton Group and their
respective successors and assigns, from any and all Liabilities whatsoever to
KBR and each other member of the KBR Group, whether at law or in equity
(including any right of contribution), whether arising under any contract or
agreement, by operation of law or otherwise, existing or arising from any acts
or events occurring or failing to occur or alleged to have occurred or to have
failed to occur or any conditions existing or alleged to have existed on or
before the Separation Time, including in connection with the transactions and
all other activities to implement any Prior Transfers, the Separation, the IPO
and any Distribution.
 
(b) Halliburton Release. Except as expressly provided in this Agreement,
effective as of the Separation Time, Halliburton does hereby, for itself and
each other member of the Halliburton Group and their respective successors and
assigns, remise, release and forever discharge KBR, each member of the KBR Group
and their respective successors and assigns, from any and all Liabilities
whatsoever to Halliburton and each other member of the Halliburton Group,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Separation Time, including in
connection with the transactions and all other activities to implement any Prior
Transfers, the Separation, the IPO and any Distribution.
 
(c) Surviving Liabilities. Nothing contained in Section 3.1(a) or (b) shall
impair any right of any Person to enforce a Prior Transfer Agreement, this
Agreement, any Ancillary Agreement or any agreements, arrangements, commitments
or understandings that are specified in, or are contemplated to continue
pursuant to, a Prior Transfer Agreement, this Agreement or in any Ancillary
Agreement. Furthermore, nothing contained in Section 3.1(a) or (b) shall release
any Person from:
 
(i) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of any Group under, a Prior Transfer
Agreement, this Agreement or any Ancillary Agreement;
 
(ii) any Liability for unpaid amounts for the sale, lease, construction or
receipt of goods, property or services purchased, obtained or used in the
ordinary course of business by a member of one Group from a member of any other
Group within 180 days prior to the IPO Closing Date;
 
(iii) any Liability for unpaid amounts for products or services or refunds owing
on products or services for work done by a member of one Group at the request or
on behalf of a member of another Group within 180 days prior to the IPO Closing
Date;
 
(iv) any Liability that the parties may have with respect to indemnification or
contribution pursuant to this Agreement, any Ancillary Agreement or any Prior
Transfer Agreement, which Liability shall be governed by the provisions of this
Article III and, if applicable, the appropriate provisions of such Ancillary
Agreement or such Prior Transfer Agreement; or
 
(v) any Liability the release of which would result in the release of any Person
other than a Person released pursuant to this Section 3.1; provided that the
parties agree not to bring suit, seek to collect any amounts or file any liens
or encumbrances against any Person, or permit any member of their Group to bring
suit, seek to collect any amounts or file any liens or encumbrances against any
Person, with respect to any Liability to the extent that such Person would be
released with respect to such Liability by this Section 3.1 but for the
provisions of this clause (v).
 
(d) Agreement to Make No Claims. Except as provided in this Article III, KBR
shall not make, and shall not permit any member of the KBR Group to make, any
claim or demand, or commence any Action asserting any claim or demand, including
any claim of contribution or any indemnification, against Halliburton or any
member of the Halliburton Group, or any other Person released pursuant to
Section 3.1(a), with respect to any Liabilities released pursuant to
Section 3.1(a). Except as provided in this Article III, Halliburton shall not
make, and shall not permit any member of the Halliburton Group to make, any
claim or demand, or commence any Action asserting any claim or demand, including
any claim of contribution or any indemnification, against KBR or any member of
the KBR Group, or any other Person released pursuant to Section 3.1(b), with
respect to any Liabilities released pursuant to Section 3.1(b).
 
(e) Further Assurances. Except as expressly set forth in Section 3.1(c), it is
the intent of each of Halliburton and KBR by virtue of the provisions of this
Section 3.1 to provide for a full and complete release and discharge of all
Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed on or before the Separation Time, between or
among KBR or any member of the KBR Group, on the one hand, and Halliburton or
any member of the Halliburton Group, on the other hand (including any
contractual agreements or arrangements existing or alleged to exist between or
among any such members on or before the Separation Time). At any time, at the
request of any other party, each party shall cause each member of its respective
Group to execute and deliver releases reflecting the provisions hereof.
 
3.2 Indemnification by KBR. Except as provided in this Article III, KBR and the
Appropriate Members of the KBR Group shall indemnify, defend and hold harmless
Halliburton, each member of the Halliburton Group and their respective
successors and assigns (collectively, the “Halliburton Indemnitees”), from and
against any and all Losses of the Halliburton Indemnitees relating to, arising
out of or resulting from any of the following (without duplication):
 
(a) any KBR Liability, including the failure of KBR or any other member of the
KBR Group or any other Person to pay, perform or otherwise promptly discharge
any KBR Liabilities in accordance with their respective terms, whether prior to
or after the Separation Time;
 
(b) the KBR Business;
 
(c) any breach by KBR or any member of the KBR Group of this Agreement or any of
the Ancillary Agreements;
 
(d) the Credit Support Agreements;
 
(e) certain pending or threatened litigation described on Schedule 3.2(e)
hereto; and
 
(f) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information (i) contained in the IPO Registration Statement or any IPO
Prospectus (other than information provided by Halliburton to KBR specifically
for inclusion in the IPO Registration Statement or any IPO Prospectus and set
forth on Schedule 3.3(f)), (ii) contained in any public filings made by KBR with
the Commission following the IPO Closing Date and (iii) provided by KBR to
Halliburton specifically for inclusion in Halliburton’s annual or quarterly
reports following the IPO Closing Date.
 
As used in this Section 3.2, “Appropriate Members of the KBR Group” means the
member or members of the KBR Group, if any, whose acts, conduct or omissions or
failures to act caused, gave rise to or resulted in the Loss from and against
which indemnity is provided.
 
3.3 Indemnification by Halliburton. Except as provided in this Article III,
Halliburton and the Appropriate Members of the Halliburton Group shall
indemnify, defend and hold harmless KBR, each member of the KBR Group and their
respective successors and assigns (collectively, the “KBR Indemnitees”), from
and against any and all Losses of the KBR Indemnitees relating to, arising out
of or resulting from any of the following (without duplication):
 
(a) the Halliburton Liabilities, including the failure of Halliburton or any
other member of the Halliburton Group or any other Person to pay, perform or
otherwise promptly discharge any Halliburton Liabilities, in accordance with
their respective terms, whether prior to or after the Separation Time;
 
(b) the Halliburton Business;
 
(c) any breach by Halliburton or any member of the Halliburton Group of this
Agreement or any of the Ancillary Agreements;
 
(d) any Halliburton Environmental Liabilities;
 
(e) certain pending or threatened litigation described on Schedule 3.3(e)
hereto;
 
(f) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in the IPO Registration Statement or any IPO
Prospectus provided by Halliburton specifically for inclusion therein and set
forth on Schedule 3.3(f); and
 
(g) the Silica Note and any reimbursement obligations of the Halliburton Group
to the KBR Group with respect thereto.
 
As used in this Section 3.3, “Appropriate Members of the Halliburton Group”
means the member or members of the Halliburton Group, if any, whose acts,
conduct or omissions or failures to act caused, gave rise to or resulted in the
Loss from and against which indemnity is provided.
 
3.4 Indemnifications Relating to FCPA Subject Matters 
 
(a) Halliburton Indemnity. Halliburton agrees to indemnify and hold harmless the
KBR FCPA Indemnitees from and against any Penalties (such Penalties hereinafter
referred to as “Halliburton Indemnified FCPA Matters”); provided, that with
respect to any KBR FCPA Indemnitee that is not wholly owned, directly or
indirectly, by the KBR Group as of the date hereof (a “non-wholly owned majority
subsidiary”), the Halliburton indemnity provided under this Section 3.4(a) shall
be limited to that percentage of Penalties assessed against or paid by such
non-wholly owned majority subsidiary equal to the KBR Group’s ownership interest
in such non-wholly owned majority subsidiary as of the date hereof.
 
For avoidance of doubt, the Halliburton indemnification provided under this
Section 3.4(a) shall not apply to any losses, claims, liabilities or damages
relating to the FCPA Subject Matters that are not Halliburton Indemnified FCPA
Matters (and the indemnity provided under Section 3.4(a) will not include any
such other losses, claims, liabilities or damages), regardless of how
denominated or the cause of action, whether in tort, contract, a criminal
proceeding or otherwise. Without limiting the foregoing, “Halliburton
Indemnified FCPA Matters” shall not include, and the indemnity provided under
this Section 3.4(a) shall not apply to: (x) Third-Party FCPA Claims; (y) losses,
claims, liabilities or damages that (I) are special, indirect, derivative or
consequential, (II) relate to or result in threatened or actual suspension or
debarment from bidding or continued activity under government contracts, (III)
relate to alleged or actual damage to business or other reputation or loss of,
or adverse effect on, cash flow, assets, goodwill, results of operations,
business, prospects, profits or business value, whether in the present or
future, (IV) relate to alleged or actual adverse consequences in obtaining,
continuing or termination of financing for current or future projects, and/or
(V) are as a result of claims by directors, officers, employees, Affiliates,
advisors, attorneys, agents, debt holders or other interest holders or
constituents of KBR or any member of the KBR Group in their capacity as such; or
(z) costs or expenses incurred for any monitor required by or agreed to with, a
Governmental Authority to review continued compliance by the KBR Group with
Applicable FCPA Law.
 
(b) Sole Beneficiaries. The indemnity provided under Section 3.4(a) is solely
for the benefit of the KBR FCPA Indemnitees, and no provision of this Agreement
shall create any third party beneficiary or other rights in any Person or
Persons other than the KBR FCPA Indemnitees.
 
(c) Control of Proceedings. Until such time, if ever, that KBR exercises its
right to assume control over the investigation, defense and/or settlement of
FCPA Subject Matters with respect to KBR pursuant to Section 3.4(e), Halliburton
and its Majority Owned Subsidiaries shall at all times, in their sole
discretion, have and maintain control over the investigation, defense and/or
settlement of, any FCPA Subject Matter. Even if KBR exercises its right pursuant
to Section 3.4(e) hereof, Halliburton and its Majority Owned Subsidiaries shall
at all times, in their sole discretion, have and maintain control over the
investigation, defense and/or settlement of FCPA Subject Matters with respect to
Halliburton. Notwithstanding the foregoing, (i) no settlement by KBR of any
claims relating to FCPA Subject Matters effected without the prior written
consent of Halliburton will be effective or binding upon Halliburton, any member
of the Halliburton Group or their respective successors or assigns, and (ii) no
settlement by Halliburton of any claims relating to FCPA Subject Matters
effected without the prior written consent of KBR will be effective or binding
upon any KBR FCPA Indemnitee. The parties agree that Halliburton may terminate
its indemnity provided under Section 3.4(a) upon the settlement by KBR of any
claims relating to FCPA Subject Matters effected without the prior written
consent of Halliburton.
 
(d) Cooperation. At all times during the term of this Agreement, including
whether or not or before or after KBR exercises its right to assume control over
the investigation, defense and/or settlement of FCPA Subject Matters pursuant to
Section 3.4(e) hereof, KBR, at Halliburton’s expense, shall use best efforts to
assist with Halliburton’s full cooperation with any Governmental Authority in
Halliburton’s investigation of FCPA Subject Matters and its investigation,
defense and/or settlement of any Governmental FCPA Claim. Without limiting the
foregoing, KBR’s best efforts to assist with Halliburton’s full cooperation
contemplated by the preceding sentence shall include:
 
(i) At the request of Halliburton, the voluntary and truthful disclosure to
Halliburton, the DOJ, the Commission or other Governmental Authority of all
information in KBR’s possession, custody or control (in any form or medium,
including documents) respecting the activities of KBR, Halliburton and its or
their current and former directors, officers, employees, agents, distributors
and Affiliates relating to FCPA Subject Matters about which Halliburton inquires
or which is material to the investigation conducted by Halliburton, the DOJ, the
Commission or other Governmental Authority into the FCPA Subject Matters.
 
(ii) At the written request of Halliburton, the voluntary production to
Halliburton, the DOJ, the Commission or other Governmental Authority, of all
documents, records or other tangible evidence in KBR’s possession, custody or
control relating to FCPA Subject Matters. Without limiting the foregoing, KBR
will assemble, organize and produce, or take reasonable steps to effectuate the
production of, all documents, records, or other tangible evidence related to
FCPA Subject Matters in KBR’s possession, custody, or control in such reasonable
format as Halliburton, the DOJ, the Commission or other Governmental Authority
requests. KBR shall preserve, maintain and retain all such documents, records
and other tangible evidence related to FCPA Subject Matters. KBR shall provide
Halliburton access to all electronic mail, metadata, computer hard drives,
computer tape or other electronic data necessary to answer a subpoena of any
Governmental Authority.
 
(iii) At the request of Halliburton, the provision of access to copies of KBR’s
original documents and records relating to FCPA Subject Matters in KBR’s
possession, custody or control and, using reasonable best efforts, in the
custody or control of all current and former directors, officers, employees,
agents, distributors, attorneys and Affiliates.
 
(iv) At the written request of Halliburton, using reasonable best efforts,
(A) making available any of KBR’s current and former directors, officers,
employees, agents, distributors, attorneys and Affiliates who may have been
involved in FCPA Subject Matters and whose cooperation is requested by
Halliburton, the DOJ, the Commission or other Governmental Authority;
(B) recommending orally and in writing that any and all such Persons cooperate
fully (including by appearing for interviews with Governmental Authorities or
testimony, including sworn testimony before a grand jury) with (x) any
investigation conducted by Halliburton, the DOJ, the Commission or other
Governmental Authority with respect to FCPA Subject Matters, or (y) any
prosecution of individuals (including without limitation the cooperation of
current or former directors, officers or employees of KBR who are not defendants
in the prosecution) or entities; and (C) taking appropriate disciplinary action
with respect to such of KBR’s current and former directors, officers, employees,
agents, distributors and Affiliates who do not cooperate, or who cease to
cooperate, fully as contemplated herein.
 
(v) At the written request of Halliburton, the provision of testimony and other
information deemed necessary by Halliburton to identify or establish the
original location, authenticity or other evidentiary foundation necessary to
admit into evidence documents in any criminal or other proceeding as requested
by Halliburton related to FCPA Subject Matters.
 
(vi) At the written request of Halliburton, using reasonable best efforts, the
provision of access to the outside accounting and legal consultants of KBR whose
work includes or relates to FCPA Subject Matters, as well as the records,
reports and documents of those outside consultants related to FCPA Subject
Matters.
 
(vii) At the request of Halliburton, KBR shall not assert a claim of
attorney-client or work-product privilege as to: (i) any KBR original documents
or records, or any copies thereof, in possession of attorneys of KBR relating to
FCPA Subject Matters, (ii) any memoranda of witness interviews (including
exhibits thereto) by attorneys or employees of KBR relating to FCPA Subject
Matters; (iii) due diligence reports by attorneys of KBR relating to agents of
KBR that are or have been created contemporaneously with and related to
transactions or events underlying FCPA Subject Matters; or (iv) documents that
are or have been created by attorneys of KBR in connection with internal
investigations by Halliburton or KBR into FCPA Subject Matters.
 
Notwithstanding anything to the contrary contained in this Agreement, in making
production of any documents, disclosure of any information or available any
people, pursuant to this Section 3.4(d), KBR shall not be required to
(1) expressly or implicitly waive its right to assert any privilege that is
available under law against Persons other than the Governmental Authority at
issue concerning the documents or information at issue or the subject matters
thereof; or (2) produce, disclose or make available any legal advice or attorney
work product relating to or given in connection with (A) internal investigations
by Halliburton or KBR; (B) investigations conducted by any Governmental
Authority, proceedings related thereto or resulting therefrom; or (C) any
Third-Party Claims.
 
KBR shall promptly inform and disclose to Halliburton any developments,
communications or negotiations between KBR, on the one hand, and any
Governmental Authority or third party, on the other hand, with respect to FCPA
Subject Matters, except as prohibited by law or lawful order of a Governmental
Authority. Halliburton may terminate its indemnity provided under Section 3.4(a)
upon the material breach by KBR of its obligations under this Section 3.4(d);
provided, however, that if, despite using KBR’s best efforts or reasonable best
efforts, as the case may be, to assist with Halliburton’s full cooperation in
accordance with this Section 3.4(d), KBR is unable to achieve the desired goal
contemplated by any of the foregoing subsections (i)-(vii), Halliburton shall
not have grounds to terminate such indemnity. Termination of Halliburton’s
indemnity provided under Section 3.4(a) pursuant to this Section 3.4(d) shall
not preclude Halliburton from pursuing any other rights or seeking any and all
other available remedies against KBR for material breach by KBR of its
obligations under this Section 3.4(d).
 
(e) Assumption of Control by KBR; Refusal of Settlement. KBR, by written notice
to Halliburton, may (i) take control over the investigation, defense and/or
settlement of FCPA Subject Matters with respect to KBR or (ii) refuse (in KBR’s
sole discretion) to agree to a settlement of FCPA Subject Matters negotiated and
presented by Halliburton. In either such event, Halliburton may terminate its
indemnity provided under Section 3.4(a). Notwithstanding the foregoing, a member
of the KBR Group that is not a Majority Owned Subsidiary as of the date hereof
may control the investigation, defense and/or settlement of FCPA Subject Matters
solely with respect to such subsidiary, and may agree to a settlement of FCPA
Subject Matters solely with respect to such subsidiary without the prior written
consent of Halliburton, and any such control or agreement to a settlement shall
not allow Halliburton to terminate its indemnity provided under Section 3.4(a).
 
(f) No Admission. Each of Halliburton and KBR do not, by the making of the
indemnities in this Section 3.4 or by any other provision of this Agreement,
concede that it or any of its Affiliates have violated applicable Law.
 
(g) Expenses. Until such time, if ever, that KBR exercises its right to assume
control over the investigation, defense and/or settlement of FCPA Subject
Matters pursuant to Section 3.4(e), Halliburton shall bear, at its sole expense,
all attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses and all other costs incurred on behalf of Halliburton and KBR in the
investigation, defense, and/or settlement of FCPA Subject Matters, except as
contemplated by Section 3.11. After such time, if ever, that KBR exercises its
right to assume control over the investigation, defense and/or settlement of
FCPA Subject Matters pursuant to Section 3.4(e), Halliburton shall continue to
bear, at its sole expense, all attorneys’, accountants’, consultants’, and other
professionals’ fees and expenses and all other costs incurred on its own behalf
in the investigation, defense, and/or settlement of FCPA Subject Matters, but
shall no longer be responsible for such fees, expenses and costs incurred on
behalf of KBR. Nothing in this Section 3.4(g) shall prohibit KBR from at any
time engaging (at KBR’s own expense) its own legal advisors, accountants,
consultants or other professionals with respect to the FCPA Subject Matters.
 
(h) Communication. Notwithstanding the rights and obligations set forth in
Section 3.4(d), each of Halliburton and KBR agrees to provide, or cause to be
provided, to each other as soon as reasonably practicable after written request
therefor, any Information relating to FCPA Subject Matters in the possession or
under the control of such party that the requesting party reasonably needs
(i) to comply with reporting, disclosure, filing or other requirements imposed
on the requesting party (including under applicable securities laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any Regulatory Proceeding, judicial proceeding or other proceeding or in
order to satisfy audit, accounting, claims, regulatory, litigation or other
similar requirements, (iii) to allow the other party to investigate, defend
and/or settle any Governmental FCPA Claim or Third-Party FCPA Claim for which
such party is responsible under this Agreement, or (iv) to comply with its
obligations under this Agreement or any Ancillary Agreement; provided, however,
that in the event that any party determines that any such provision of
Information could violate any Law or agreement, or waive any attorney-client or
work-product privilege other than as contemplated by Section 3.4(d)(vii), the
parties shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence. Until such
time, if ever, that KBR exercises its right pursuant to Section 3.4(e) hereof,
Halliburton shall provide to KBR copies of all correspondence between
Halliburton and any Governmental Authority with respect to the FCPA Subject
Matters insofar as such correspondence relates to KBR. In addition, until such
time, if ever, that KBR exercises its right pursuant to Section 3.4(e) hereof,
from time to time and upon KBR’s reasonable request, the attorneys, accountants,
consultants or other advisors of the Board of Directors of Halliburton or any
special committee of independent directors thereof shall brief the Board of
Directors of KBR, the special committee of independent directors formed pursuant
to Section 5.3(c) or the agents or representatives of either of them, concerning
the status of or issues arising under or relating to Halliburton’s investigation
of FCPA Subject Matters and its defense and/or settlement of any Governmental
FCPA Claim.
 
(i) Procedures for Foreign Agents. The parties agree that Halliburton may
terminate its indemnity provided under Section 3.4(a) upon the material breach
by KBR of its obligations under Section 8.14(b).
 
3.5 Indemnifications Relating to Barracuda-Caratinga Project.
 
(a) Halliburton Indemnity. Halliburton agrees to indemnify and hold harmless the
KBR B-C Indemnitees from and against (i) all out-of-pocket cash costs and
expenses they incur after the date hereof as a result of the replacement of the
subsea flow-line bolts installed in connection with the development of the
Barracuda-Caratinga Project, and (ii) any cash damages, losses, liabilities,
obligations, judgments, claims, payments, interest costs, expenses or other
award assessed against the KBR B-C Indemnitees in connection with the
arbitration of the Barracuda-Caratinga Bolts Matter, and/or any cash settlement
or compromise amounts agreed to in lieu thereof (the foregoing (i) and (ii), the
“Halliburton Indemnified Barracuda-Caratinga Matters”).
 
For avoidance of doubt, the Halliburton indemnification provided under this
Section 3.5(a) shall not apply to any other losses, claims, liabilities or
damages relating to the Barracuda-Caratinga Project that are not Halliburton
Indemnified Barracuda-Caratinga Matters (and the indemnity provided under
Section 3.5(a) will not include any such other losses, claims, liabilities or
damages), regardless of how denominated or the cause of action, whether in tort,
contract, a criminal proceeding or otherwise. Without limiting the foregoing,
“Halliburton Indemnified Barracuda-Caratinga Matters” shall not include, and the
Halliburton indemnity provided under this Section 3.5(a) shall not apply to:
(x) Third Party Claims other than claims commenced by Barracuda & Caratinga
Leasing Company B.V. or Affiliates of Petrobras with respect to the
Barracuda-Caratinga Bolts Matter, or (y) losses, claims, liabilities or damages
that (I) are special, indirect, derivative or consequential, (II) relate to
alleged or actual damage to business or other reputation or loss of, or adverse
effect on, cash flow, assets, goodwill, results of operations, business,
prospects, profits or business value, whether in the present or future, or (III)
relate to alleged or actual adverse consequences in obtaining, continuing or
termination of financing for current or future projects.
 
(b) Sole Beneficiaries. The indemnity provided under Section 3.5(a) is solely
for the benefit of the KBR B-C Indemnitees, and no provision of this Agreement
shall create any third party beneficiary or other rights in any Person or
Persons other than the KBR B-C Indemnitees.
 
(c) Control of Proceedings. Until such time, if ever, that Halliburton exercises
its right pursuant to Section 3.5(e) hereof, the KBR B-C Indemnitees shall at
all times, in their sole discretion, have and maintain control over the defense,
counterclaim and/or settlement of the Barracuda-Caratinga Bolts Matter in
respect of which indemnity may be sought under Section 3.5(a). Notwithstanding
the foregoing, (i) no settlement by KBR of any claims relating to the
Barracuda-Caratinga Bolts Matter effected without the prior written consent of
Halliburton will be effective or binding upon Halliburton, any member of the
Halliburton Group or their respective successors and assigns, and (ii) no
settlement by Halliburton of any claims relating to the Barracuda-Caratinga
Bolts Matter effected without the prior written consent of KBR will be effective
or binding upon any KBR B-C Indemnitee. The parties agree that Halliburton may
terminate its indemnity provided under Section 3.5(a) upon the settlement by KBR
of any claims relating to the Barracuda-Caratinga Bolts Matter effected without
the prior written consent of Halliburton.
 
(d) Cooperation; Provision of Information. Upon such time, if ever, that
Halliburton exercises its right pursuant to Section 3.5(e), KBR shall use best
efforts to fully cooperate with Halliburton in the defense, counterclaim and/or
settlement of the Barracuda-Caratinga Bolts Matter. At all times under this
Agreement, KBR shall promptly inform and disclose to Halliburton any
developments, communications or negotiations between KBR, on the one hand, and
Petrobras, its Affiliates or any third party, on the other hand, with respect to
the Barracuda-Caratinga Bolts Matter, except as prohibited by law or lawful
order of a government or Governmental Authority or a court of competent
jurisdiction. Halliburton may terminate its indemnity provided under
Section 3.5(a) upon the material breach by KBR of its obligations under this
Section 3.5(d). Termination of the Halliburton indemnity provided under
Section 3.5(a) pursuant to this Section 3.5(d) shall not preclude Halliburton
from pursuing any other rights or seeking any and all other available remedies
against KBR for material breach by KBR of its obligations under this
Section 3.5(d).
 
(e) Assumption of Control by Halliburton; Refusal of Settlement. Halliburton, by
written notice to KBR, may (i) take control over the defense, counterclaim
and/or settlement of the Barracuda-Caratinga Bolts Matter or (ii) refuse (in
Halliburton’s sole discretion) to agree to a settlement of the
Barracuda-Caratinga Bolts Matter negotiated and presented by KBR. If Halliburton
exercises its right pursuant to this Section 3.5(e) to control the defense,
counterclaim and/or settlement of the Barracuda-Caratinga Bolts Matter, and KBR
refuses to agree to a settlement of the Barracuda-Caratinga Bolts Matter
negotiated and presented by Halliburton, Halliburton may terminate its indemnity
provided under Section 3.5(a).
 
(f) Expenses. Until such time, if ever, that Halliburton exercises its right to
assume control over the defense, counterclaim and/or settlement of the
Barracuda-Caratinga Bolts Matter pursuant to Section 3.5(e), KBR shall bear, at
its sole expense, all attorney’s, accountants’, consultants’ and other
professionals’ fees and expenses and other costs incurred on behalf of
Halliburton and KBR in the defense, counterclaim and/or settlement of the
Barracuda-Caratinga Bolts Matter, except as contemplated by Section 3.11.
Nothing in this Section 3.5(f) shall prohibit Halliburton from at any time
engaging (at Halliburton’s own expense) its own legal advisors, accountants,
consultants or other professionals with respect to the Barracuda-Caratinga Bolts
Matter.
 
(g) Master Intercompany Reimbursement Agreement. The parties agree that the
rights and obligations set forth in this Section 3.5 shall supersede the rights
and obligations of the parties under, and control over, the Master Intercompany
Reimbursement Agreement dated as of December 16, 2005 between Halliburton and
KBR Holdings, LLC solely with respect to the Barracuda-Caratinga Bolts Matter.
 
(h) Communication. Each of Halliburton and KBR agrees to provide, or cause to be
provided, to each other as soon as reasonably practicable after written request
therefor, any Information relating to the Barracuda-Caratinga Bolts Matters in
the possession or under the control of such party that the requesting party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements imposed on the requesting party (including under applicable
securities laws) by a Governmental Authority having jurisdiction over the
requesting party, (ii) for use in any Regulatory Proceeding, judicial proceeding
or other proceeding or in order to satisfy audit, accounting, claims,
regulatory, litigation or other similar requirements, (iii) to allow the other
party to defend, counterclaim and/or settle the Barracuda-Caratinga Bolts Matter
or any Third Party Claim relating to the Barracuda-Caratinga Bolts Matter for
which such party is responsible under this Agreement, or (iv) to comply with its
obligations under this Agreement or any Ancillary Agreement; provided, however,
that in the event that any party determines that any such provision of
Information could violate any law or agreement, or waive any attorney-client or
work-product privilege, the parties shall take all reasonable measures to permit
the compliance with such obligations in a manner that avoids any such harm or
consequence. In addition, until such time, if ever, that Halliburton exercises
its right pursuant to Section 3.5(e) hereof, from time to time and upon
Halliburton’s reasonable request, the attorneys, accountants, consultants or
other advisors of the Board of Directors of KBR or any special committee of
independent directors thereof shall brief members of Halliburton senior
management, the Board of Directors of Halliburton or any special committee of
independent directors thereof concerning the status of or issues arising under
or relating to KBR’s defense, counterclaim and/or settlement of the
Barracuda-Caratinga Bolts Matters.
 
(i) Arbitration Recovery. The parties agree that KBR shall be entitled to retain
the cash proceeds of any judgment, decision or award entered in favor of a
member of the Halliburton Group and/or the KBR Group (including any judgment,
decision or award for any counterclaim), or any cash settlement or compromise in
lieu thereof received from Petrobras or its Affiliate by a member of the
Halliburton Group and/or the KBR Group, in connection with the
Barracuda-Caratinga Bolts Matter; provided, however, that Halliburton shall be
entitled to any portion of such judgment, decision or award or any settlement or
compromise amount (i) which is designated by an arbitration panel or otherwise
agreed by Petrobras or its Affiliate with Halliburton and/or KBR to constitute
recovery of legal fees, costs or expenses paid by Halliburton or advanced to KBR
by Halliburton and (ii) which constitutes recovery by KBR of out-of-pocket cash
costs and expenses advanced to KBR by Halliburton or paid by Halliburton
pursuant to the Halliburton indemnity provided under Section 3.5(a).
 
3.6 Indemnification Obligations Net of Insurance Proceeds and Other Amounts.
 
(a) The parties intend that any Loss subject to indemnification or reimbursement
pursuant to this Article III will be net of Insurance Proceeds that actually
reduce the amount of the Loss. Accordingly, the amount which any party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification under this Article III (an “Indemnitee”) will be reduced by any
Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in reduction of the related Loss. If an Indemnitee receives a payment
(an “Indemnity Payment”) required by this Agreement from an Indemnifying Party
in respect of any Loss and subsequently receives Insurance Proceeds, then the
Indemnitee will pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payment received over the amount of the Indemnity Payment that
would have been due if the Insurance Proceeds recovery had been received,
realized or recovered before the Indemnity Payment was made. Notwithstanding
anything to the contrary in the Transition Services Agreements, the parties
agree that if any such Insurance Proceeds were paid by an insurance company
under a plan, such as a retrospective premium or large deductible program, where
such Insurance Proceeds are subsequently billed back to one of the parties by
the insurance company, then (i) if billed to the Indemnifying Party, it will pay
the insurance company and will not charge such amount to the Indemnitee, or
(ii) if billed to the Indemnitee, the Indemnifying Party will pay on behalf of
or reimburse, as appropriate, the Indemnitee for such amount.
 
(b) An insurer who would otherwise be obligated to pay any claims shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “windfall” (i.e., a benefit they would not be
entitled to receive in the absence of these indemnification provisions) by
virtue of the indemnification provisions herein. Nothing contained in this
Agreement or any Ancillary Agreement shall obligate any member of any Group to
seek to collect or recover any Insurance Proceeds.
 
3.7 Procedures for Indemnification of Third Party Claims.
 
(a) If an Indemnitee shall receive notice or otherwise learn of the assertion by
a Person (including any Governmental Authority) who is not a member of the
Halliburton Group or the KBR Group of any claims or of the commencement by any
such Person of any Action (collectively, a “Third Party Claim”) with respect to
which an Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to this Article III, such Indemnitee shall give such
Indemnifying Party written notice thereof within 20 days after becoming aware of
such Third Party Claim. Any such notice shall describe the Third Party Claim in
reasonable detail. Notwithstanding the foregoing, the failure of any Indemnitee
or other Person to give notice as provided in this Section 3.7(a) shall not
relieve the related Indemnifying Party of its obligations under this Article
III, except to the extent that such Indemnifying Party is actually prejudiced by
such failure to give notice.
 
(b) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim for which indemnification is
available under this Article III. Within 30 days after the receipt of notice
from an Indemnitee in accordance with Section 3.7(a) (or sooner, if the nature
of such Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnitee of its election whether the Indemnifying Party will assume
responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions. After notice from an Indemnifying Party
to an Indemnitee of its election to assume the defense of a Third Party Claim,
such Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee except as set forth in the next sentence. In the event that the
Indemnifying Party has elected to assume the defense of a Third Party Claim for
which indemnification is available under this Article III but has specified, and
continues to assert, any reservations or exceptions in such notice, then, in any
such case, the reasonable fees and expenses of one separate counsel for all
Indemnitees shall be borne by the Indemnifying Party.
 
(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim for which indemnification is available under this Article III,
or fails to notify an Indemnitee of its election as provided in Section 3.7(b),
such Indemnitee may defend such Third Party Claim at the cost and expense
(including allocated costs of in-house counsel and other personnel) of the
Indemnifying Party.
 
(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim for which indemnification is available under this Article III in
accordance with the terms of this Agreement, no Indemnitee may settle or
compromise such Third Party Claim without the consent of the Indemnifying Party.
 
(e) Except with respect to Halliburton Indemnified FCPA Matters and the
Barracuda-Caratinga Bolts Matter, which shall be governed by Section 3.4 and
Section 3.5 respectively, no Indemnifying Party shall consent to entry of any
judgment or enter into any settlement of the Third Party Claim without the
consent of an Indemnitee if the effect thereof is to permit any injunction,
declaratory judgment, other order or other nonmonetary relief to be entered,
directly or indirectly, against such Indemnitee.
 
(f) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim under this Article III, such
Indemnifying Party shall be subrogated to and shall stand in the place of such
Indemnitee as to any events or circumstances in respect of which such Indemnitee
may have any right, defense or claim relating to such Third Party Claim against
any claimant or plaintiff asserting such Third Party Claim or against any other
person. Such Indemnitee shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost and expense (including allocated costs of
in-house counsel and other personnel) of such Indemnifying Party, in prosecuting
any subrogated right, defense or claim. In the event of an Action in which the
Indemnifying Party is not a named defendant, if either the Indemnitee or
Indemnifying Party shall so request, the parties shall endeavor to substitute
the Indemnifying Party for the named defendant, if at all practicable. If such
substitution or addition cannot be achieved for any reason or is not requested,
the named defendant shall allow the Indemnifying Party to manage the Action as
set forth in this Section 3.7 and the Indemnifying Party shall fully indemnify
the named defendant against all costs of defending the Action (including court
costs, sanctions imposed by a court, attorneys’ fees, experts’ fees and all
other external expenses, and the allocated costs of in-house counsel and other
personnel), the costs of any judgment or settlement, and the costs of any
interest or penalties relating to any judgment or settlement.
 
3.8 Additional Matters. (a) Any claim under this Article III on account of a
Loss which does not result from a Third Party Claim shall be asserted by written
notice given by the Indemnitee to the Indemnifying Party. Such Indemnifying
Party shall have a period of 30 days after the receipt of such notice within
which to respond thereto. If such Indemnifying Party does not respond within
such 30-day period, such Indemnifying Party shall be deemed to have refused to
accept responsibility to make payment. If such Indemnifying Party does not
respond within such 30-day period or rejects such claim in whole or in part,
such Indemnitee shall be free to pursue such remedies as may be available to
such party as contemplated by this Agreement and the Ancillary Agreements.
 
(b) THE PARTIES UNDERSTAND AND AGREE THAT THE INDEMNIFICATION OBLIGATIONS
HEREUNDER AND UNDER THE ANCILLARY AGREEMENTS MAY INCLUDE INDEMNIFICATION FOR
LOSSES RESULTING FROM, OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, AN INDEMNIFIED
PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY. 
 
(c) The provisions of Sections 3.2 through 3.8 shall not apply with respect to
indemnification or indemnification procedures concerning: Taxes (which are
governed exclusively by the Tax Sharing Agreement), employee benefits matters
(which are governed exclusively by the Employee Matters Agreement), intellectual
property matters (which are governed exclusively by the Intellectual Property
Matters Agreement) or services provided under the Transition Services Agreements
(which are governed exclusively by the Transition Services Agreements).
 
3.9 Remedies Cumulative. The remedies provided in this Article III shall be
cumulative and, subject to the provisions of Article VII, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.
 
3.10 Survival of Indemnities. The rights and obligations of each of Halliburton
and KBR and their respective Indemnitees under this Article III shall survive
the sale or other transfer by any party of any assets or businesses or the
assignment by it of any Liabilities.
 
3.11 Indemnification of Directors and Officers. It is the parties’ intent that
each of KBR and Halliburton, as applicable, shall be responsible for the costs
and expenses incurred pursuant to any indemnification obligations to its current
and former officers, directors, employees and agents. To the extent that a
party’s current or former officer, director, employee or agent shall receive
indemnification or an advancement of funds from the other party (the party so
indemnifying or advancing funds, the “advancing party”) pursuant to an
indemnification obligation of the advancing party to such person under its
certificate of incorporation or by-laws, an employment agreement or otherwise,
then the advancing party shall be reimbursed promptly and in full by the other
party. The parties agree that reimbursement pursuant to this Section 3.11 shall
not be construed to expand or limit the parties’ respective indemnification
rights and obligations under this Article III or to confer upon any Person any
rights of indemnification. For purposes of this Section 3.11, persons who serve
on the Board of Directors of KBR and who serve as officers of Halliburton after
the IPO Closing Date shall be deemed to be directors and officers of
Halliburton.
 
3.12 Mitigation of Damages. The parties each agree to attempt to mitigate, and
to cause each of the members of their respective Groups to attempt to mitigate,
any Losses that such party may suffer as a consequence of any matter giving rise
to a right to indemnification under this Article III by taking all actions which
a reasonable person would undertake to minimize or alleviate the amount of
Losses and the consequences thereof, as if such person would be required to
suffer the entire amount of such Losses and the consequences thereof by itself,
without recourse to any remedy against another person, including pursuant to any
right of indemnification hereunder.
 
ARTICLE IV
 
THE IPO AND ACTIONS PENDING THE IPO
 
4.1 Transactions Prior to the IPO. Subject to the conditions specified in
Section 4.4, Halliburton and KBR shall use their reasonable best efforts to
consummate the IPO on or before
 
November 30, 2006. Such efforts shall include, but not necessarily be limited
to, those specified in this Section 4.1 (to the extent not previously
accomplished):
 
(a) KBR has filed the IPO Registration Statement, and shall use its reasonable
best efforts to cause such IPO Registration Statement to become effective,
including by filing such amendments thereto as may be necessary or appropriate,
responding promptly to any comments of the Commission and taking such other
action with respect to the IPO Registration Statement as may be reasonably
requested by Halliburton. Halliburton and KBR shall also cooperate in preparing,
filing with the Commission and causing to become effective a registration
statement registering the KBR Common Stock under the Exchange Act, and any
information statement or registration statement or amendments thereto which are
required to reflect the establishment of, or amendments to, any employee benefit
and other plans necessary or appropriate in connection with the IPO, any Prior
Transfers, the Separation or the other transactions contemplated by this
Agreement.
 
(b) KBR shall enter into an underwriting agreement with the Underwriters (the
“Underwriting Agreement”), in form and substance reasonably satisfactory to
Halliburton, and shall comply with its obligations thereunder.
 
(c) Halliburton and KBR shall consult with each other and the Underwriters
regarding the timing, pricing and other material matters with respect to the
IPO, it being understood that decisions on such matters may be dictated by
Halliburton in its sole discretion.
 
(d) KBR shall take all such action as may be necessary or appropriate under
state securities and blue sky laws of the United States (and any comparable laws
under any foreign jurisdictions) in connection with the IPO.
 
(e) KBR shall prepare, file and use reasonable best efforts to seek to make
effective, an application for listing of the KBR Common Stock issued in the IPO
on the NYSE, subject to official notice of issuance.
 
4.2 Use of Proceeds. KBR shall use the net proceeds from the IPO (after
deduction of all expenses in connection with the IPO payable by KBR as provided
in Section 8.8) as described under the heading “Use of Proceeds” in the IPO
Prospectus.
 
4.3 Cooperation for IPO. KBR shall, at Halliburton’s direction, promptly take
any and all actions necessary or desirable to consummate the IPO as contemplated
by the IPO Registration Statement and the Underwriting Agreement.
Notwithstanding anything to the contrary contained herein, as between
Halliburton and KBR, Halliburton may in its sole discretion choose to terminate,
abandon or amend any aspect of the IPO at any time prior to the IPO Closing
Date, and KBR promptly shall take all actions directed by Halliburton in that
regard.
 
4.4 Conditions Precedent to Consummation of the IPO. The parties hereto shall
use their reasonable best efforts to satisfy the conditions listed below to the
consummation of the IPO as soon as practicable. The obligations of the parties
to use their reasonable best efforts to consummate the IPO shall be conditioned
on the satisfaction, or waiver by Halliburton, of the following conditions. The
conditions set forth below are for the sole benefit of Halliburton and
 
shall not give rise to or create any duty on the part of Halliburton or the
Halliburton Board of Directors to waive or not waive any such condition.
 
(a) The IPO Registration Statement shall have been filed and declared effective
by the Commission, and there shall be no stop order in effect with respect
thereto.
 
(b) The actions and filings with regard to state securities and blue sky laws of
the United States (and any comparable laws under any foreign jurisdictions)
described in Section 4.1(d) shall have been taken and, where applicable, have
become effective or been accepted.
 
(c) The KBR Common Stock to be issued in the IPO shall have been accepted for
listing on the NYSE, subject to official notice of issuance.
 
(d) KBR shall have entered into the Underwriting Agreement and all conditions to
the obligations of KBR and the Underwriters shall have been satisfied or waived.
 
(e) Halliburton shall be satisfied, in its sole discretion, that (i) following
the IPO, Halliburton and other members of the Halliburton Group will
collectively own KBR Common Stock representing control of KBR within the meaning
of Section 368(c) of the Code and (ii) to Halliburton’s actual knowledge (with
no duty to investigate), all other conditions to permit any future Distribution
to qualify as a tax-free distribution to Halliburton, KBR and Halliburton’s
stockholders shall, to the extent applicable as of the time of the IPO, be
satisfied, and there shall be no event or condition that is likely to cause any
of such conditions not to be satisfied as of the time of the Distribution or
thereafter.
 
(f) Any material Governmental Approvals necessary to consummate the IPO shall
have been obtained and be in full force and effect.
 
(g) No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the IPO or any of the other transactions contemplated by a Prior Transfer
Agreement, this Agreement or any Ancillary Agreement shall be in effect.
 
(h) The Separation shall have become effective.
 
(i) Such other actions as the parties hereto may, based upon the advice of
underwriters, accountants or counsel, reasonably request to be taken prior to
the IPO in order to assure the successful completion of the IPO shall have been
taken.
 
(j) This Agreement and all Ancillary Agreements shall have been executed and
shall not have been terminated.
 
(k) A pricing committee for the IPO designated by the Board of Directors of KBR
shall have determined that the terms of the IPO are acceptable to KBR.
 
(l) Halliburton shall have determined that the terms of the IPO are acceptable
to Halliburton.
 
ARTICLE V
 
CORPORATE GOVERNANCE AND OTHER MATTERS
 
5.1 Charter and Bylaws. As of the IPO Closing Date, the KBR Charter and Amended
and Restated Bylaws of KBR shall be in the forms of Schedule 5.1(a) and Schedule
5.1(b), respectively, with such changes therein as may be agreed to in writing
by Halliburton.
 
5.2 KBR Board Representation.
 
(a) Beginning on the IPO Closing Date, and for so long as the Halliburton Group
beneficially owns shares of KBR Common Stock representing a majority of the
total voting power of all of the outstanding KBR Voting Stock, Halliburton shall
have the right to designate for nomination by the KBR Board (or any nominating
committee thereof) for election to the KBR Board (each person so designated, a
“Halliburton Designee”) a majority of the members of the KBR Board, including
the Chairman of the Board. For so long as the Halliburton Group beneficially
owns shares of KBR Common Stock representing less than a majority but at least
15% of the total voting power of all of the outstanding shares of KBR Voting
Stock, Halliburton shall have the right to designate for nomination by the KBR
Board (or any nominating committee thereof) for election to the KBR Board a
proportionate number of Halliburton Designees to the KBR Board, as calculated in
accordance with Section 5.2(d). Notwithstanding anything to the contrary set
forth herein, (i) KBR’s obligations with respect to the election or appointment
of Halliburton Designees shall be limited to the obligations set forth under
this Section 5.2 and (ii) shall be further limited by KBR’s compliance with Law
and any applicable Commission or stock exchange director independence
requirements.
 
(b) For so long as the Halliburton Group beneficially owns shares of KBR Common
Stock representing a majority of the total voting power of all of the
outstanding shares of KBR Voting Stock, KBR shall use reasonable best efforts to
avail itself of the “Controlled Companies” exemption set forth in Rule 303A of
the NYSE Listed Company Manual, and any exemption to any analogous Commission
rule or requirement, to exempt KBR from compliance with corporate governance
requirements relating to director independence. For so long as the Halliburton
Group beneficially owns shares of KBR Common Stock representing a majority of
the total voting power of all of the outstanding shares of KBR Voting Stock,
commencing with the annual meeting of stockholders of KBR to be held in 2007 and
prior to each annual meeting of stockholders of KBR thereafter, Halliburton
shall be entitled to present to the KBR Board or any nominating committee
thereof for nomination thereby such number of Halliburton Designees for election
to the KBR Board (or if there is a classified board, the class of directors up
for election) at such annual meeting as would result in Halliburton having the
appropriate number of Halliburton Designees on the KBR Board as determined
pursuant to this Section 5.2.
 
(c) KBR shall at all such times exercise all authority under applicable Law and
use reasonable best efforts to cause all such Halliburton Designees to be
nominated for election as KBR Board members by the KBR Board (or any nominating
committee thereof). KBR shall cause each Halliburton Designee for election to
the KBR Board to be included in the slate of nominees recommended by the KBR
Board to holders of KBR Common Stock (including at any special meeting of
stockholders held for the election of directors) and shall use reasonable best
efforts to cause the election of each such Halliburton Designee, including
soliciting proxies in favor of the election of such persons. In the event that
any Halliburton Designee elected to the KBR Board shall cease to serve as a
director for any reason, the vacancy resulting therefrom shall be filled by the
KBR Board with a substitute Halliburton Designee. In the event that as a result
of any increase in the size of the KBR Board, Halliburton is entitled to have
one or more additional Halliburton Designees elected to the KBR Board pursuant
to this Section 5.2, the KBR Board shall appoint the appropriate number of such
additional Halliburton Designees.
 
(d) If at any time the Halliburton Group beneficially owns shares of KBR Common
Stock representing less than a majority but at least 15% of the total voting
power of all of the outstanding shares of KBR Voting Stock, the number of
persons Halliburton shall be entitled to designate for nomination by the KBR
Board (or any nominating committee thereof) for election to the KBR Board shall
be equal to the number of directors computed using the following formula
(rounded to the nearest whole number): the product of (i) the percentage of the
total voting power of all of the outstanding shares of KBR Voting Stock
beneficially owned by the Halliburton Group and (ii) the number of directors
then on the KBR Board (assuming no vacancies exist). Notwithstanding the
foregoing, if the calculation set forth in the foregoing sentence would result
in Halliburton being entitled to elect a majority of the members of the KBR
Board, the formula will be recalculated with the product being rounded down to
the nearest whole number; provided, however, that if the Halliburton Group, at
any time, acquires additional shares of KBR Common Stock so that the Halliburton
Group beneficially owns shares of KBR Common Stock representing a majority of
the total voting power of all of the outstanding shares of KBR Voting Stock,
then the number of persons Halliburton shall be entitled to designate for
nomination by the KBR Board (or any nominating committee thereof) for election
to the KBR Board shall be adjusted upward, if appropriate as a result of
rounding, in accordance with the provisions of this Section 5.2(d). If the
number of Halliburton Designees serving on the KBR Board exceeds the number
determined pursuant to the foregoing sentences of this Section 5.2(d) (such
difference being herein called the “Excess Director Number”), then Halliburton
in its sole discretion shall instruct such Halliburton Designees (the number of
which designees shall be equal to the Excess Director Number) to promptly resign
from the KBR Board, and, to the extent such persons do not so resign,
Halliburton shall assist KBR in increasing the size of the KBR Board, so that
after giving effect to such increase, the number of Halliburton Designees on the
KBR Board is in accordance with the provisions of this Section 5.2(d).
 
(e) The parties hereto agree that the KBR Board shall consist of seven directors
as of the IPO Closing Date, including at least four Halliburton Designees
consisting of Messrs. Albert O. Cornelison, Jr., C. Christopher Gaut, Andrew R.
Lane and Mark A. McCollum, and including Mr. William Utt, the KBR President and
CEO.
 
(f) For so long as the Halliburton Group beneficially owns shares of KBR Common
Stock representing a majority of the total voting power of all of the
outstanding shares of KBR Voting Stock, the parties agree that the Halliburton
Board of Directors will review and approve all KBR Group projects with an
estimated value in excess of $250 million.
 
5.3 Committees.
 
(a) Effective as of the IPO Closing Date and for so long as the Halliburton
Group beneficially owns shares of KBR Common Stock representing a majority of
the total voting power of all of the outstanding shares of KBR Voting Stock, any
committee of the Board of Directors of KBR (other than the Audit Committee and a
special committee of independent directors of KBR to be formed pursuant to
Section 5.3(c) hereof) shall, unless Halliburton consents otherwise, be composed
of directors at least a majority of which are Halliburton Designees. Effective
as of the IPO Closing Date and for so long as the Halliburton Group beneficially
owns shares of KBR Common Stock representing less than a majority but at least
15% of the total voting power of all of the outstanding shares of KBR Voting
Stock, each committee of the KBR Board of Directors (other than the Audit
Committee and the special committee of independent directors of KBR to be formed
pursuant Section 5.3(c) hereof) shall, unless Halliburton consents otherwise,
include at least one Halliburton Designee to the extent permitted by Law or
applicable Commission or stock exchange requirement.
 
(b) The parties agree that the KBR Board shall form and maintain an executive
committee, which committee shall exercise the authority of the KBR Board of
Directors when the KBR Board of Directors is not in session in reviewing and
approving the analysis, preparation and submission of significant project bids,
managing the review, negotiation and implementation of significant project
contracts, and reviewing the business and affairs of the KBR Group to ensure
that Halliburton’s business practices and standards with respect to internal
controls and the Halliburton Code of Business Conduct are consistently
implemented and maintained by the KBR Group. For so long as the Halliburton
Group beneficially owns shares of KBR Common Stock representing a majority of
the total voting power of all outstanding shares of KBR Voting Stock, the
executive committee shall consist solely of Halliburton Designees. If at any
time the Halliburton Group beneficially owns shares of KBR Common Stock
representing less than a majority but at least 15% of the total voting power of
all of the outstanding shares of KBR Voting Stock, then Halliburton shall be
entitled to designate for appointment by the Board to the executive committee at
least one Halliburton Designee.
 
(c) The parties agree that the KBR Board shall form a special committee of
independent directors of KBR which shall exercise the authority of the KBR Board
of Directors with respect to FCPA Subject Matters and the rights and obligations
of KBR under Section 3.4 hereof. The members of such special committee shall
satisfy in all material respects the independence standards of Rule 303A of the
NYSE Listed Company Manual, as if those standards applied.
 
5.4 Subscription Right.
 
(a) KBR hereby grants to Halliburton, on the terms and conditions set forth
herein, a continuing right (the “Subscription Right”) to purchase from KBR, at
the times set forth herein:
 
(i) with respect to the issuance of a class or series of shares of KBR Voting
Stock, the number of such shares as is necessary to allow Halliburton to
maintain its Voting Percentage (or, in the case of a class or series not
outstanding prior to such issuance, 80% of the total number of shares of such
class or series being issued); and
 
(ii) with respect to the issuance of a class or series of shares of KBR
Non-Voting Stock, the number of such shares as is necessary to allow Halliburton
to maintain its Ownership Percentage with respect to such class or series of
shares (or, in the case of a class or series not outstanding prior to such
issuance, 80% of the total number of shares of such class or series being
issued).
 
The Subscription Right shall be assignable, in whole or in part and from time to
time, by Halliburton to any member of the Halliburton Group or to a Halliburton
Transferee pursuant to Section 5.8. The exercise price for each share purchased
pursuant to an exercise of the Subscription Right shall be: (i) in the event of
the issuance by KBR of shares in exchange for cash consideration, the per share
price paid to KBR in the related Issuance Event (defined below); and (ii) in the
event of the issuance by KBR of shares for consideration other than cash, the
per share Market Price of such shares at the Issuance Event Date (defined
below).
 
(b) The provisions of Section 5.4(a) hereof notwithstanding, and subject to
Section 5.6 hereof, the Subscription Right granted pursuant to Section 5.4(a)
shall not apply and shall not be exercisable in connection with the issuance by
KBR of any shares of KBR Common Stock pursuant to any stock option or other
executive, director or employee benefit, compensation or incentive plan
maintained by KBR, to the extent such issuance: (i) would not result in
Halliburton and other members of the Halliburton Group losing collective control
of KBR within the meaning of Section 368(c) of the Code, (ii) would not cause
Halliburton to fail to satisfy the stock ownership requirements of
Section 1504(a)(2) of the Code with respect to the stock of KBR or (iii) would
not cause a change of control under the provisions of Section 355(e) of the
Code. The Subscription Right granted pursuant to Section 5.4(a) shall terminate
if at any time the Voting Percentage, or the Ownership Percentage with respect
to any class or series of KBR Non-Voting Stock, is less than 80%.
 
(c) At least 20 Business Days prior to the issuance of any shares of KBR Stock
(other than pursuant to any stock option or other executive or employee benefit
or compensation plan maintained by KBR in the circumstances described in
Section 5.4(b) above and other than issuances of shares to any member of the
Halliburton Group) or the first date on which any event could occur that, in the
absence of a full or partial exercise of the Subscription Right, would result in
a reduction in the Voting Percentage, a reduction in any Ownership Percentage or
the issuance of any shares of a class or series of KBR Non-Voting Stock not
outstanding prior to such issuance, KBR will notify Halliburton in writing (a
“Subscription Right Notice”) of any plans it has to issue such shares and the
date on which such issuance could first occur (such issuance being referred to
herein as an “Issuance Event” and the closing date of such issuance an “Issuance
Event Date”). The Subscription Right Notice shall also specify the number of
shares KBR intends to issue or may issue (or, if an exact number is not known, a
good faith estimate of the range of shares KBR may issue) and the other terms
and conditions of such Issuance Event.
 
(d) The Subscription Right may be exercised by Halliburton (or any member of the
Halliburton Group to which all or any part of the Subscription Right has been
assigned) for a number of shares equal to or less than the number of shares the
Halliburton Group is entitled to purchase pursuant to Section 5.4(a). The
Subscription Right may be exercised at any time after receipt of an applicable
Subscription Right Notice and prior to the applicable Issuance Event Date by the
delivery to KBR of a written notice to such effect specifying (i) the number of
shares to be purchased by Halliburton or any member of the Halliburton Group,
and (ii) a determination of the exercise price for such shares. Upon any such
exercise of the Subscription Right, KBR will, on or prior to the applicable
Issuance Event Date, deliver to Halliburton (or any member of the Halliburton
Group designated by Halliburton), against payment therefor, certificates (issued
in the name of Halliburton or its permitted assignee hereunder or as directed by
Halliburton) representing the shares being purchased upon such exercise. Payment
for such shares shall be made by wire transfer or intrabank transfer of
immediately-available funds to such account as shall be specified by KBR, for
the full purchase price of such shares.
 
(e) Except as provided in Section 5.4(f), any failure by Halliburton to exercise
the Subscription Right, or any exercise for less than all shares purchasable
under the Subscription Right, in connection with any particular Issuance Event
shall not affect Halliburton’s right to exercise the Subscription Right in
connection with any subsequent Issuance Event; provided, however, that the
Voting Percentage and any Ownership Percentage following such Issuance Event in
connection with which Halliburton so failed to exercise such Subscription Right
in full or in part shall be recalculated to account for the dilution of
Halliburton’s interest.
 
(f) The Subscription Right, or any part thereof, assigned to any member of the
Halliburton Group other than Halliburton, shall terminate in the event that such
member ceases to be a Majority Owned Subsidiary of Halliburton for any reason
whatsoever.
 
5.5 Issuance of Stock. Notwithstanding anything to the contrary in this Article
V, following the IPO Closing Date and until the earliest to occur of (i) the
date of any Distribution or (ii) the date that Halliburton ceases to control KBR
within the meaning of Section 368(c) of the Code, without the prior written
consent of Halliburton, KBR shall not issue any stock of KBR or any securities,
securities-based awards, options, warrants or rights convertible into or
exercisable or exchangeable for stock of KBR if such issuance would cause
Halliburton to fail to control KBR within the meaning of Section 368(c) of the
Code, would cause Halliburton to fail to satisfy the stock ownership
requirements of Section 1504(a)(2) of the Code with respect to the stock of KBR
or would cause a change of control under the provisions of Section 355(e) of the
Code.
 
5.6 Settlement of KBR Benefit Plan Awards. Following the IPO Closing Date and
until the earliest to occur of (i) the date of any Distribution or (ii) the date
that Halliburton ceases to control KBR within the meaning of Section 368(c) of
the Code, without the prior written consent of Halliburton, KBR shall not issue
any stock of KBR (or any securities, security-based awards, options, warrants or
rights convertible into or exercisable or exchangeable for stock of KBR) in
settlement of any award, including without limitation any KBR restricted stock
unit, phantom stock, option, stock appreciation right or other securities-based
award, granted pursuant to any stock option or other executive, director or
employee benefit, compensation or incentive plan maintained by KBR. The parties
hereby acknowledge and agree that it is their mutual intent that settlement of
any such KBR award shall be made in cash, in treasury shares or via purchase by
KBR of KBR Common Stock in the open marketplace.
 
5.7 Applicability of Rights to Parent in the Event of an Acquisition. In the
event KBR merges into, consolidates, sells substantially all of its assets to or
otherwise becomes an Affiliate of a Person (other than Halliburton), pursuant to
a transaction or series of related transactions in which Halliburton or any
member of the Halliburton Group receives equity securities of such Person (or of
any Affiliate of such Person) in exchange for KBR Common Stock held by
Halliburton or any member of the Halliburton Group, all of the rights of
Halliburton set forth in this Article V and in Section 8.5 shall continue in
full force and effect and shall apply to the Person the equity securities of
which are received by Halliburton pursuant to such transaction or series of
related transactions (it being understood that all other provisions of this
Agreement will apply to KBR notwithstanding this Section 5.7). KBR agrees that,
without the consent of Halliburton, it will not enter into any agreement which
will have the effect set forth in the first clause of the preceding sentence,
unless such Person agrees to be bound by the foregoing provision.
 
5.8 Transfer of Halliburton’s Rights Under Article V. Halliburton may transfer
all or any portion of its rights under this Article V to a transferee of any KBR
Common Stock from any member of the Halliburton Group (a “Halliburton
Transferee”) holding at least 15% of the voting power of all of the outstanding
shares of KBR Common Stock. Halliburton shall give written notice to KBR of its
transfer of rights under this Article V no later than 30 days after Halliburton
enters into a binding agreement for such transfer of rights. Such notice shall
state the name and address of the Halliburton Transferee and identify the amount
of KBR Common Stock transferred and the scope of rights being transferred under
this Article V. In connection with any such transfer, the term “Halliburton” as
used in this Article V shall, where appropriate to give effect to the assignment
of rights and obligations hereunder to such Halliburton Transferee, be deemed to
refer to such Halliburton Transferee. Halliburton and any Halliburton Transferee
may exercise the rights under this Article V in such priority, as among
themselves, as they shall agree upon among themselves, and KBR shall observe any
such agreement of which it shall have notice as provided above.
 
5.9 Restricted Opportunities Under KBR Charter. For so long as Article Eighth of
the KBR Charter remains in effect in accordance with its current terms,
Halliburton, on behalf of itself and each member of the Halliburton Group,
hereby agrees to renounce, to the fullest extent permitted by applicable Law,
any and all rights, interest or expectancy with respect to each investment,
commercial activity or other opportunity that, in each case, is a “Restricted
Opportunity” (as such term is defined in the KBR Charter as in effect on the
date hereof).
 
ARTICLE VI
 
SUBSEQUENT TRANSACTION
 
6.1 Sole Discretion of Halliburton.
 
(a) Halliburton shall, in its sole and absolute discretion, determine whether
one or more transfers of its KBR Common Stock or a Distribution shall occur, the
date of the consummation of such transfer(s) or Distribution and all terms of
such transfer(s) or Distribution, including, without limitation, the form,
structure and terms of any transaction(s), exchange(s) and/or offering(s) to
effect such transfer(s) or Distribution and the timing of and conditions to the
consummation of such transfer(s) or Distribution. In addition, Halliburton may
at any time decide to abandon such transfer(s) or Distribution or to modify or
change the terms of such transfer(s) or Distribution, including, without
limitation, by accelerating or delaying the timing of the consummation of all or
part of such transfer(s) or Distribution. In the case of a Distribution, this
Agreement is intended to be, and is hereby adopted as, a plan of reorganization
under Section 368 of the Code.
 
(b) Halliburton shall select any investment banker(s) and manager(s) in
connection with the transfer(s) or Distribution, as well as any financial
printer, solicitation and/or exchange agent and outside counsel; provided,
however, that nothing herein shall prohibit KBR from engaging (at its own
expense) its own financial, legal, accounting and other advisors in connection
with such transfer or Distribution.
 
6.2 Cooperation for Halliburton Transfers. KBR agrees, at KBR’s sole expense,
that it, and the members of the KBR Group, will use reasonable best efforts to
assist Halliburton in any transfer of all or any portion of its KBR Common
Stock, whether in a public or private sale, exchange or other transaction to a
Halliburton Transferee, including the execution and delivery of instruments of
conveyance, assignment, assumption and delivery of stock certificates, stock
powers and other agreements or documents, in form and substance reasonably
satisfactory to Halliburton, as shall be necessary to transfer such KBR Common
Stock to the Halliburton Transferee and to vest in such Halliburton Transferee
all related rights and obligations as shall be assigned to it by Halliburton
hereunder and under any Ancillary Agreement. The rights and obligations of the
parties in this Section 6.2 are in addition to any rights and obligations set
forth in any Ancillary Agreement.
 
6.3 Cooperation for Halliburton Distribution. KBR agrees, at KBR’s sole expense,
to take all actions requested by Halliburton to facilitate a Distribution,
including, without limitation, internal restructurings and continuation of
businesses necessary to achieve such tax-free Distribution. KBR shall cooperate
with Halliburton in all respects to accomplish any Distribution and shall, at
Halliburton’s direction, promptly take any and all actions necessary or
desirable to effect such Distribution, including, without limitation, the
following actions:
 
(a) Halliburton and KBR shall prepare, file with the Commission and mail, prior
to the date of the Distribution to the holders of common stock of Halliburton
such information statement, registration statement or other information
concerning KBR and the Distribution (and such other matters as Halliburton shall
reasonably determine) as is necessary and as may be required by Law and
applicable stock exchange requirement. Halliburton and KBR will prepare, and KBR
will, to the extent required under applicable Law, file with the Commission any
such registration statement or other documentation which Halliburton and KBR
determine is necessary or desirable to effectuate the Distribution, and
Halliburton and KBR shall each use reasonable best efforts to respond promptly
to any comments of the Commission thereto and to obtain all necessary approvals
from the Commission with respect thereto as soon as practicable.
 
(b) Halliburton and KBR shall take all such actions as may be necessary or
appropriate under the securities or blue sky laws of the United States (and any
comparable laws under any foreign jurisdiction) in connection with the
Distribution.
 
(c) KBR shall prepare and file, and shall use its reasonable best efforts to
have approved, an application for the listing of the KBR Common Stock to be
distributed in the Distribution on the NYSE or such other exchange on which KBR
Common Stock shall then be listed, subject to official notice of distribution.
 
(d) Halliburton and KBR shall enter into a Distribution Agreement in form and
substance acceptable to Halliburton, a form of which is attached hereto as
Schedule 6.3.
 
6.4 Registration Rights Agreement. The Registration Rights Agreement sets forth
the rights and obligations of the parties with respect to the registration and
subsequent offering of shares of KBR Common Stock held by the Halliburton Group.
 
ARTICLE VII
 
ARBITRATION; DISPUTE RESOLUTION
 
7.1 Agreement to Arbitrate. The procedures for discussion, negotiation and
arbitration set forth in this Article VII shall be the final, binding and
exclusive means to resolve, and shall apply to all disputes, controversies or
claims (whether in contract, tort or otherwise) that may rise out of or relate
to, or arise under or in connection with: (a) this Agreement , any Prior
Transfer Agreement and/or any Ancillary Agreement, (b) the transactions
contemplated hereby or thereby, including all actions taken in furtherance of
the transactions contemplated hereby or thereby on or prior to the date hereof,
or (c) for a period of ten years after the IPO Closing Date, the commercial or
economic relationship of the parties, in each case between or among any member
of the Halliburton Group and the KBR Group. Each party agrees on behalf of
itself and each member of its respective Group that the procedures set forth in
this Article VII shall be the final, binding and exclusive remedy in connection
with any dispute, controversy or claim relating to any of the foregoing matters
and irrevocably waives any right to commence any Action in or before any
Governmental Authority, except as expressly provided in Section 7.7(b) and
except to the extent provided under the Federal Arbitration Act in the case of
judicial review of arbitration results or awards. Each party on behalf of itself
and each member of its respective Group irrevocably waives any right to any
trial by jury with respect to any dispute, controversy or claim covered by this
Section 7.1.
 
7.2 Escalation. (a) It is the intent of the parties to use their respective
reasonable best efforts to resolve expeditiously any dispute, controversy or
claim between or among them with respect to the matters covered by this Article
VII pursuant to Section 7.1 that may arise from time to time on a mutually
acceptable negotiated basis. In furtherance of the foregoing, any party involved
in a dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the parties at a
senior level of management (or if the parties agree, of the appropriate business
function or division within such entity) who have not previously been directly
engaged in asserting or responding to the dispute. A copy of any such Escalation
Notice shall be delivered addressed to the General Counsel, or like chief legal
officer or official, of each party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the parties may be established by agreement of the parties
from time to time; provided, however, that the parties shall use their
reasonable best efforts to meet within 20 days of the Escalation Notice.
 
(b) Following delivery of an Escalation Notice, the parties shall undertake good
faith, diligent efforts to negotiate a commercially reasonable resolution of the
dispute, controversy or claim. The parties may, by mutual consent, retain a
mediator to aid the parties in their discussions and negotiations by informally
providing advice to parties. Any opinion expressed by the mediator shall be
strictly advisory and shall not be binding on the parties, nor shall any opinion
expressed by the mediator be admissible in any arbitration proceedings. The
mediator may be chosen from a list of mediators previously selected by the
parties or by other agreement of the parties. Costs of the mediation shall be
borne equally by the parties involved in the matter, except that each party
shall be responsible for its own expenses. Mediation is not a prerequisite to an
Arbitration Demand Notice under Section 7.3.
 
7.3 Demand for Arbitration. (a) At any time following 60 days after the date of
an Escalation Notice (the “Arbitration Demand Date”), any party involved in the
dispute, controversy or claim (regardless of whether such party delivered the
Escalation Notice) may deliver a notice demanding arbitration of such dispute,
controversy or claim (an “Arbitration Demand Notice”). Delivery of an Escalation
Notice by a party shall be a prerequisite to delivery of an Arbitration Demand
Notice by either party, provided, however, that in the event that any party
shall deliver an Arbitration Demand Notice to another party, such other party
may itself deliver an Arbitration Demand Notice to such first party with respect
to any related dispute, controversy or claim with respect to which the
Applicable Deadline has not passed without the requirement of delivering an
Escalation Notice. No party may assert that the failure to resolve any matter
during any prior discussions or negotiations, the course of conduct during such
prior discussions or negotiations, or the failure to agree on a mutually
acceptable time, agenda, location or procedures for a meeting is a prerequisite
to an Arbitration Demand Notice under Section 7.3. In the event that any party
delivers an Arbitration Demand Notice with respect to any dispute, controversy
or claim that is the subject of any then pending arbitration proceeding or of a
previously delivered Arbitration Demand Notice, all such disputes, controversies
and claims shall be resolved in the arbitration proceeding for which an
Arbitration Demand Notice was first delivered unless the arbitrators in their
sole discretion determine that it is impracticable or otherwise inadvisable to
do so.
 
(b) Except as may be expressly provided in any Ancillary Agreement or Prior
Transfer Agreement, any Arbitration Demand Notice may be given until the date
that is two years after the later of the occurrence of the act or event giving
rise to the underlying claim or the date on which such act or event was, or
should have been, in the exercise of reasonable due diligence, discovered by the
party asserting the claim (as applicable and as it may in a particular case be
specifically extended by the parties in writing, the “Applicable Deadline”). Any
discussions, negotiations or mediations between the parties pursuant to this
Agreement or otherwise will not toll the Applicable Deadline unless expressly
agreed in writing by the parties. Each of the parties agrees on behalf of itself
and each member of its Group that if an Arbitration Demand Notice with respect
to a dispute, controversy or claim is not given prior to the expiration of the
Applicable Deadline, as between or among the parties and the members of their
Groups, such dispute, controversy or claim will be barred. Subject to
Section 7.7(b) and Section 7.9, upon delivery of an Arbitration Demand Notice
pursuant to Section 7.3(a) prior to the Applicable Deadline, the dispute,
controversy or claim, and all substantive and procedural issues related thereto,
shall be decided by a three member panel of arbitrators in accordance with this
Article VII.
 
7.4 Arbitrators. (a) The party delivering the Arbitration Demand Notice shall
notify the American Arbitration Association (“AAA”) and the other parties in
writing describing in reasonable detail the nature of the dispute. Within 20
days of the date of the Arbitration Demand Notice, each party to the dispute
shall select one arbitrator from the members of a panel of arbitrators of the
AAA. The selected arbitrators shall then jointly select a third arbitrator from
the members of a panel of arbitrators of the AAA, and such third arbitrator
shall be disinterested with respect to each of the parties and shall be
experienced in complex commercial arbitration. In the event that the parties’
selected arbitrators are unable to agree on the selection of the third
arbitrator, the AAA shall select the third arbitrator, within 45 days of the
date of the Arbitration Demand Notice. In the event that any arbitrator is
unable to serve, his replacement will be selected in the same manner as the
arbitrator to be replaced. The vote of two of the three arbitrators shall be
required for any decision under this Article VII.
 
(b) The arbitrators will set a time for the hearing of the matter which will
commence no later than 180 days after the date of appointment of the third
arbitrator and which hearing will be no longer than 30 days (unless in the
judgment of the arbitrators the matter is unusually complex and sophisticated
and thereby requires a longer time, in which event such hearing shall be no
longer than 90 days). The final decision of such arbitrators will be rendered in
writing to the parties not later than 60 days after the last day of the hearing,
unless otherwise agreed by the parties in writing.
 
(c) The place of any arbitration hereunder will be Houston, Texas and the
language of any arbitration hereunder will be English, unless otherwise agreed
by the parties. Unless otherwise agreed by the parties, the arbitration hearing
shall be conducted on consecutive days.
 
7.5 Hearings. Within the time period specified in Section 7.4(b), the matter
shall be presented to the arbitrators at a hearing by means of written
submissions of memoranda and verified witness statements, filed simultaneously,
and responses, if necessary in the judgment of the arbitrators or both of the
parties. If the arbitrators deem it to be essential to a fair resolution of the
dispute, live cross-examination or direct examination may be permitted, but is
not generally contemplated to be necessary. The arbitrators shall actively
manage the arbitration with a view to achieving a just, speedy and
cost-effective resolution of the dispute, claim or controversy. The arbitrators
may, in their discretion, set time and other limits on the presentation of each
party’s case, its memoranda or other submissions, and may refuse to receive any
proffered evidence, which the arbitrators, in their discretion, find to be
cumulative, unnecessary, irrelevant or of low probative nature. Any arbitration
hereunder shall be conducted in accordance with the Commercial Arbitration Rules
of the AAA in effect on the date the notice of Arbitration Demand Notice is
served. The decision of the arbitrators will be final and binding on the
parties, and judgment thereon may be had and will be enforceable in any court
having jurisdiction over the parties. Arbitration awards will bear interest at
an annual rate of the then-prevailing prime rate plus 2% per annum, subject to
any maximum amount permitted by applicable law. To the extent that the
provisions of this Agreement and the prevailing rules of the AAA conflict, the
provisions of this Agreement shall govern.
 
7.6 Discovery and Certain Other Matters. (a) Any party involved in a dispute,
controversy or claim subject to this Article VII may request document production
from the other party or parties of specific and expressly relevant documents,
with the reasonable expenses of the producing party incurred in such production
paid by the requesting party. Any such discovery shall be conducted in
accordance with the International Bar Association Rules on the Taking of
Evidence in International Commercial Arbitration, subject to the discretion of
the arbitrators. Any such discovery shall be conducted expeditiously and shall
not cause the hearing to be adjourned except upon consent of all parties
involved in the applicable dispute or upon an extraordinary showing of cause
demonstrating that such adjournment is necessary to permit discovery essential
to a party to the proceeding. Disputes concerning the scope of document
production and enforcement of the document production requests will be
determined by written agreement of the parties involved in the applicable
dispute or, failing such agreement, will be referred to the arbitrators for
resolution. All discovery requests will be subject to the parties’ rights to
claim any applicable privilege. The arbitrators will adopt procedures to protect
the proprietary rights of the parties and to maintain the confidential treatment
of the arbitration proceedings (except as may be required by law). Subject to
the foregoing, the arbitrators shall have the power to issue subpoenas to compel
the production of documents relevant to the dispute, controversy or claim.
 
(b) The arbitrators shall have full power and authority to determine issues of
arbitrability but shall otherwise be limited to interpreting or construing the
applicable provisions of this Agreement, any Ancillary Agreement or any Prior
Transfer Agreement, and will have no authority or power to limit, expand, alter,
amend, modify, revoke or suspend any condition or provision of this Agreement,
any Ancillary Agreement or any Prior Transfer Agreement; it being understood,
however, that the arbitrators will have full authority to implement the
provisions of this Agreement, any Ancillary Agreement or any Prior Transfer
Agreement, and to fashion appropriate remedies for breaches of this Agreement
(including interim or permanent injunctive relief); provided that the
arbitrators shall not have (i) any authority in excess of the authority a court
having jurisdiction over the parties and the controversy or dispute would have
absent these arbitration provisions or (ii) any right or power to award punitive
or treble damages. It is the intention of the parties that in rendering a
decision the arbitrators give effect to the applicable provisions of this
Agreement, the Ancillary Agreements and the Prior Transfer Agreements and follow
applicable law (it being understood and agreed that this sentence shall not give
rise to a right of judicial review of the arbitrators’ award).
 
(c) If a party fails or refuses to appear at and participate in an arbitration
hearing after due notice, the arbitrators may hear and determine the controversy
upon evidence produced by the appearing party.
 
(d) Arbitration costs will be borne equally by each party involved in the
matter, and each party will be responsible for its own attorneys’ fees and other
costs and expenses, including the costs of witnesses selected by such party.
 
7.7 Certain Additional Matters. (a) Any arbitration award shall be a bare award
limited to a holding for or against a party and shall be without findings as to
facts, issues or conclusions of law (including with respect to any matters
relating to the validity or infringement of patents or patent applications) and
shall be without a statement of the reasoning on which the award rests, but must
be in adequate form so that a judgment of a court may be entered thereupon.
Judgment upon any arbitration award hereunder may be entered in any court having
jurisdiction thereof.
 
(b) Prior to the time at which all of the arbitrators have been appointed
pursuant to Section 7.4, any party may seek one or more temporary restraining
orders in a court of competent jurisdiction if necessary in order to preserve
and protect the status quo. Neither the request for, nor grant or denial of, any
such temporary restraining order shall be deemed a waiver of the obligation to
arbitrate as set forth herein and the arbitrators may dissolve, continue or
modify any such order. Any such temporary restraining order shall remain in
effect until the first to occur of the expiration of the order in accordance
with its terms or the dissolution thereof by the arbitrators.
 
(c) Except as required by law, the parties shall hold, and shall cause their
respective officers, directors, employees, agents and other representatives to
hold, the existence, content and result of mediation or arbitration in
confidence in accordance with the provisions of Section 8.11 and except as may
be required in order to enforce any award. Each of the parties shall request
that any mediator or arbitrator comply with such confidentiality requirement.
 
7.8 Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement, each Ancillary Agreement, each Prior Transfer Agreement
and any other agreement between or among any members of the Halliburton Group
and the KBR Group during the course of the dispute resolution procedures
pursuant to this Article VII with respect to all matters not subject to such
dispute, controversy or claim.
 
7.9 Law Governing Arbitration Procedures. The interpretation of the provisions
of this Article VII, only insofar as they relate to the agreement to arbitrate
and any procedures pursuant thereto, shall be governed by the Federal
Arbitration Act, as amended, and other applicable federal law. In all other
respects, the interpretation of this Agreement shall be governed as set forth in
Section 9.3.
 
ARTICLE VIII
 
COVENANTS AND OTHER MATTERS
 
8.1 Other Agreements. In addition to the specific agreements, documents and
instruments contemplated by this Agreement, Halliburton and KBR agree to execute
or cause to be executed by the appropriate parties and deliver, as appropriate,
such other agreements, instruments and other documents as may be necessary or
desirable in order to effect the purposes of this Agreement and the Ancillary
Agreements.
 
8.2 Further Instruments. The parties intend to separate the KBR Business from
the Halliburton Business hereby, and to convey, assign or otherwise transfer to
the KBR Group the assets, rights and other items relating to the KBR Business,
and to convey, assign or otherwise transfer to the Halliburton Group the assets,
rights and other items relating to the Halliburton Business. At the request of
either Halliburton or KBR following the Separation Date, and without further
consideration, the other party will execute and deliver, and will cause the
applicable members of its Group to execute and deliver, to the requesting party
and the applicable members of its Group such other instruments of transfer,
conveyance, assignment, substitution and confirmation and take such action as
the requesting party may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to the requesting party and the
members of its Group and confirm the requesting party’s and the members of its
Group’s title to all of the assets, rights and other items contemplated to be
transferred to the requesting party and the members of its Group pursuant to a
Prior Transfer Agreement, this Agreement, the Ancillary Agreements, and any
documents referred to therein, to put the requesting party and the members of
its Group in actual possession and operating control thereof and to permit the
requesting party and the members of its Group to exercise all rights with
respect thereto (including, without limitation, rights under contracts and other
arrangements as to which the consent of any third party to the transfer thereof
shall not have previously been obtained). At the request of either Halliburton
or KBR following the Separation Date, and without further consideration, the
other party will execute and deliver, and will cause the applicable members of
its Group to execute and deliver, to the requesting party and the applicable
members of its Group all instruments, assumptions, novations, undertakings,
substitutions or other documents and take such other action as the requesting
party may reasonably deem necessary or desirable in order to have the other
party fully and unconditionally assume and discharge the Liabilities
contemplated to be assumed by the other party under a Prior Transfer Agreement,
this Agreement, any Ancillary Agreement or any document in connection herewith
and to relieve the Halliburton Group or the KBR Group, as applicable, of any
liability or obligation with respect thereto and evidence the same to third
parties. Neither the requesting party nor the other party shall be obligated, in
connection with the foregoing, to expend money other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees.
Furthermore, each party, at the request of another party hereto, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby.
 
8.3 Provision of Corporate Records. Except as contemplated by Sections 3.4 and
3.5, as soon as practicable after the Separation Date, subject to the provisions
of this Section 8.3 and the provisions of Section 6.2 of the Transition Services
Agreements, Halliburton shall use reasonable best efforts to deliver or cause to
be delivered to KBR all KBR Books and Records in the possession of Halliburton
or any member of the Halliburton Group, and KBR shall use reasonable best
efforts to deliver or cause to be delivered to Halliburton all Halliburton Books
and Records in the possession of KBR or any member of the KBR Group. The
foregoing shall be limited by the following:
 
(a) To the extent any document (including computer files, as applicable) can be
subdivided without unreasonable effort or cost into two portions, one of which
constitutes a KBR Book and Record and the other of which constitutes a
Halliburton Book and Record, such document (including computer files, as
applicable) shall be so subdivided and the appropriate portions shall be
delivered to the parties.
 
(b) In the case of this Section 8.3, “reasonable best efforts” shall require
only deliveries of (i) specific and discrete books and records or a reasonably
limited class of items requested by the other party and (ii) specific and
discrete books and records identified by either party in the ordinary course of
business and determined by such party to be material to the other’s business.
 
(c) Each party may retain copies of books and records delivered to the other,
subject to holding in confidence in accordance with Section 8.11 information
contained in such books and records.
 
(d) Each party may in good faith refuse to furnish any books and records under
this Section 8.3 if it reasonably believes in good faith that doing so could
materially adversely affect its ability to successfully assert a claim of
Privilege.
 
(e) Neither party shall be required to deliver to the other books and records or
portions thereof which are subject to any Law or confidentiality agreements
which would by their terms prohibit such delivery; provided, however, that if
requested by the other party, such party shall use reasonable best efforts to
seek a waiver of or other relief from such confidentiality restriction.
 
(f) Nothing in this Section 8.3 shall affect the rights and obligations of any
party to the Tax Sharing Agreement with respect to the sharing of information
related to Taxes.
 
8.4 Agreement For Exchange of Information.
 
(a) Each of Halliburton and KBR agrees to provide, or cause to be provided, to
each other as soon as reasonably practicable after written request therefor, any
Information in the possession or under the control of such party that the
requesting party reasonably needs: (i) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting party (including under
applicable securities laws) by a Governmental Authority having jurisdiction over
the requesting party, (ii) for use in any Regulatory Proceeding, judicial
proceeding or other proceeding or in order to satisfy audit, accounting, claims,
regulatory, litigation, subpoena or other similar requirements, (iii) to comply
with its obligations under this Agreement or any Ancillary Agreement or (iv) in
connection with its ongoing businesses as it relates to the conduct of such
business, as the case may be; provided, however, that in the event that any
party determines that any such provision of Information could be commercially
detrimental, violate any Law or agreement, or waive any attorney-client
privilege, the parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.
 
(b) After the Separation Date, notwithstanding the parties’ rights and
obligations in Section 8.5 hereof, (i) each party shall maintain in effect at
its own cost and expense adequate systems and controls for its business to the
extent necessary to enable the other party to satisfy its reporting, accounting,
audit and other obligations in compliance with all applicable Law and stock
exchange requirements, and (ii) each party shall provide, or cause to be
provided, to the other party and the applicable members of its Group in such
form as such requesting party shall request, at no charge to the requesting
party, all financial and other data and information as the requesting party
determines necessary or advisable in order to prepare its financial statements
and reports or filings with any Governmental Authority.
 
(c) Any Information owned by a party that is provided to a requesting party
pursuant to this Section 8.4 shall be deemed to remain the property of the
providing party. Unless specifically set forth herein, nothing contained in this
Agreement shall be construed as granting or conferring rights of license or
otherwise in any such Information.
 
(d) To facilitate the possible exchange of Information pursuant to this
Section 8.4 and other provisions of this Agreement, each party agrees to use
reasonable best efforts to retain all Information in its respective possession
or control substantially in accordance with its record retention policies as in
effect on the Separation Date. For so long as the Halliburton Group collectively
beneficially owns shares of KBR Common Stock representing at least 15% or more
of the total voting power of all of the outstanding shares of KBR Voting Stock,
KBR shall not amend its or any member of its Group’s record retention policies
without the consent of Halliburton. However, except as set forth in the Tax
Sharing Agreement, at any time after the date that the Halliburton Group
collectively beneficially owns shares of KBR Common Stock representing less than
15% of the total voting power of all of the outstanding shares of KBR Voting
Stock, KBR may amend its record retention policies at KBR’s discretion;
provided, however, that KBR must give Halliburton thirty (30) days prior written
notice of such change in the policy. No party will destroy, or permit any member
of its Group to destroy, any Information that exists on the Separation Date
(other than Information that is permitted to be destroyed under the Halliburton
record retention policy in effect as of the date hereof) without first using its
reasonable best efforts to notify the other party of the proposed destruction
and giving the other party the opportunity to take possession of such
Information prior to such destruction.
 
(e) No party shall have any liability to any other party in the event that any
Information exchanged or provided pursuant to this Section 8.4 is found to be
inaccurate, in the absence of willful misconduct by the party providing such
Information. No party shall have any duty to update any Information exchanged or
provided pursuant to this Section 8.4. No party shall have any liability to any
other party if any Information is destroyed or lost after reasonable best
efforts by such party to comply with the provisions of Section 8.4(d).
 
(f) The rights and obligations granted under this Section 8.4 are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in Sections 3.4 and
3.5 of this Agreement and any Ancillary Agreement.
 
(g) Each party hereto shall, except in the case of a dispute subject to Article
VII brought by one party against another party (which shall be governed by such
discovery rules as may be applicable under Article VII or otherwise), use
reasonable best efforts to make available to each other party, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of such party as witnesses and any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents may reasonably be required by the other party
in connection with any Regulatory Proceeding, judicial proceeding or other
proceeding in which the requesting party may from time to time be involved,
regardless of whether such Regulatory Proceeding, judicial proceeding or other
proceeding is a matter with respect to which indemnification may be sought
hereunder. The requesting party shall bear all costs and expenses in connection
therewith; provided that witnesses shall be made available under this
Section 8.4(g) without cost other than reimbursement of actual out-of-pocket
expenses and reasonable attorneys’ fees and expenses incurred.
 
8.5 Auditors and Audits; Annual and Quarterly Statements and Accounting.
(a) Each party agrees that, for so long as the Halliburton Group beneficially
owns shares of KBR Common Stock representing 15% or more of the total voting
power of all of the outstanding shares of KBR Voting Stock, and with respect to
any financial reporting period during which the Halliburton Group collectively
beneficially owns shares of KBR Common Stock representing 15% or more of the
total voting power of all of the outstanding shares of KBR Voting Stock:
 
(i) Selection of Auditor. KBR shall not select a different accounting firm than
the firm selected by Halliburton to audit its financial statements to serve as
its independent certified public accountants for purposes of providing an
opinion on its consolidated financial statements without Halliburton’s prior
written consent (which shall not be unreasonably withheld). At all times, KBR
shall retain a nationally recognized accounting firm to serve as its independent
certified public accountants for purposes of providing an opinion on KBR’s
consolidated financial statements (the “KBR Auditors”).
 
(ii) Annual and Quarterly Reviews. KBR shall use reasonable best efforts to
enable the KBR Auditors to complete their audit such that they will date their
opinion on KBR’s audited annual financial statements on the same date that
Halliburton’s Auditors date their opinion on Halliburton’s audited annual
financial statements, and to enable Halliburton to meet its timetable for the
printing, filing and public dissemination of Halliburton’s annual financial
statements, including press releases relating to earnings information. KBR shall
use reasonable best efforts to enable the KBR Auditors to complete their
quarterly review procedures such that they will provide clearance on KBR’s
quarterly financial statements on the same date that Halliburton’s Auditors
provide clearance on Halliburton’s quarterly financial statements, and to enable
Halliburton to meet its timetable for the printing, filing and public
dissemination of Halliburton’s quarterly financial statements, including press
releases relating to earnings information.
 
(iii) Information for Preparation of Financial Statements. KBR shall provide to
Halliburton on a timely basis all Information that Halliburton reasonably
requires to meet its schedule for the preparation, printing, filing and public
dissemination of Halliburton’s annual, quarterly and periodic financial
statements, including press releases relating to earnings information. Without
limiting the generality of the foregoing, KBR will provide all required
financial information with respect to the KBR Group to the KBR Auditors in a
sufficient and reasonable time and in sufficient detail to permit the KBR
Auditors to take all steps and perform all reviews necessary to provide
sufficient assurance to Halliburton’s Auditors with respect to Information to be
included or contained in Halliburton’s annual, quarterly and periodic financial
statements, including press releases relating to earnings information.
Similarly, Halliburton shall provide to KBR on a timely basis all Information
that KBR reasonably requires to meet its schedule for the preparation, printing,
filing and public dissemination of KBR’s annual, quarterly and periodic
financial statements, including press releases relating to earnings information.
Without limiting the generality of the foregoing, Halliburton will provide all
required financial Information with respect to the Halliburton Group to
Halliburton’s Auditors in a sufficient and reasonable time and in sufficient
detail to permit Halliburton’s Auditors to take all steps and perform all
reviews necessary to provide sufficient assurance to the KBR Auditors with
respect to Information to be included or contained in KBR’s annual, quarterly
and periodic financial statements, including press releases relating to earnings
information.
 
(iv) Access to Auditors and Work Papers. KBR shall authorize the KBR Auditors to
make available to Halliburton’s Auditors both the personnel who performed or are
performing the annual audits and quarterly reviews of KBR and work papers
related to such reviews of KBR, in all cases within a reasonable time prior to
the KBR Auditors’ opinion date, so that Halliburton’s Auditors are able to
perform the procedures they consider necessary to take responsibility for the
work of the KBR Auditors as it relates to Halliburton’s Auditors’ report on
Halliburton’s financial statements, all within sufficient time to enable
Halliburton to meet its timetable for the printing, filing and public
dissemination of Halliburton’s annual and quarterly financial statements,
including press releases relating to earnings information. Similarly,
Halliburton shall authorize Halliburton’s Auditors to make available to the KBR
Auditors both the personnel who performed or are performing the annual audits
and quarterly reviews of Halliburton and work papers related to such reviews of
Halliburton, in all cases within a reasonable time prior to Halliburton’s
Auditors’ opinion date, so that the KBR Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of
Halliburton’s Auditors as it relates to the KBR Auditors’ report on KBR’s
financial statements, all within sufficient time to enable KBR to meet its
timetable for the printing, filing and public dissemination of KBR’s annual and
quarterly financial statements, including press releases relating to earnings
information.
 
(v) Accounting Principles and Practices. Without the prior written consent of
Halliburton, KBR may not change its accounting principles or practices if a
change in such accounting principle or practice would be required to be
disclosed in KBR’s financial statements as filed with the SEC or otherwise
publicly disclosed, except for such changes which are required by GAAP and as to
which there is no discretion on the part of KBR, as concurred in by the KBR
Auditors prior to its implementation. KBR shall give Halliburton as much prior
notice as reasonably practical of any proposed determination of, or any
significant changes in, its accounting estimates or, subject as aforesaid,
accounting principles from those in effect on the Separation Date. KBR will
consult with Halliburton and, if requested by Halliburton, KBR will consult with
Halliburton’s Auditors with respect thereto. Halliburton shall give KBR as much
prior notice as reasonably practical of any proposed determination of, or any
significant changes in, its accounting estimates or accounting principles
pertaining to KBR from those in effect on the Separation Date.
 
(vi) Comfort Letters. Upon Halliburton’s request, KBR shall use reasonable best
efforts to cause to be delivered “comfort letters” of the KBR Auditors with
regard to KBR’s financial statements, dated as of the pricing dates and the
closing dates and addressed to the underwriters, in any offering of securities
by Halliburton or any member of the Halliburton Group for which such comfort
letters are required by underwriters. Such “comfort letters” shall be in form
reasonably satisfactory to Halliburton and customary in scope and substance for
“comfort letters” delivered by independent public accountants in connection with
public securities offerings.
 
(vii) Auditor Consents. KBR shall use reasonable best efforts to cause the KBR
Auditors to consent to inclusion of the information described in this
Section 8.5 and to be named in Halliburton’s filings with the Commission with
respect to any such information as is customary for such consents.
 
(b) Provision of Financial Information. For so long as the Halliburton Group
collectively beneficially owns 15% or more of the total voting power of all of
the outstanding shares of KBR Voting Stock: (i) KBR will furnish Halliburton
within ten (10) Business Days after the end of each quarter and ten
(10) Business Days after the end of each fiscal year, the unaudited balance
sheet, income statement and statement of cash flows of the KBR Group as at the
end of such period, (ii) KBR shall furnish to Halliburton such financial
information or documents in the possession of KBR and any member of its Group as
Halliburton may reasonably request, and (iii) KBR shall furnish to Halliburton
on a monthly basis such management and other periodic reports related to
financial information in the form and substance consistent with the practice of
KBR as of the date of this Agreement.
 
(c) Assignment to Halliburton Transferee. Halliburton may transfer all or any
portion of its rights under this Section 8.5 to a Halliburton Transferee holding
at least 15% of the voting power of all of the outstanding KBR Common Stock.
Halliburton shall give written notice to KBR of its transfer of rights under
this Section 8.5 no later than 30 days after Halliburton enters into a binding
agreement for such transfer of rights. Such notice shall state the name and
address of the Halliburton Transferee and identify the amount of KBR Common
Stock transferred and the scope of rights being transferred under this
Section 8.5. In connection with any such transfer, the term “Halliburton” as
used in this Section 8.5 shall, where appropriate to give effect to the
assignment of rights and obligations hereunder to such Halliburton Transferee,
be deemed to refer to such Halliburton Transferee. Halliburton and any
Halliburton Transferee may exercise the rights under this Section 8.5 in such
priority, as among themselves, as they shall agree upon among themselves, and
KBR shall observe any such agreement of which it shall have notice as provided
above.
 
8.6 Audit Rights. To the extent any member of the Halliburton Group provides
goods or services to any member of the KBR Group, or any member of the KBR Group
provides goods or services to a member of the Halliburton Group, under this
Agreement or under any Ancillary Agreement (other than pursuant to the
Transition Services Agreements), the company providing such goods or services
(the “Providing Company”) shall maintain complete and accurate books and records
relating to costs and charges made to the company receiving such goods and
services (the “Receiving Company”). Books and accounts shall be maintained in
accordance with generally accepted accounting principles, consistently applied.
Annually, the Receiving Company, at its expense, shall be entitled to audit the
Providing Company’s books and records related to the goods and services provided
during the preceding year, using its own personnel or personnel from its
independent auditing firm. Discrepancies identified as a result of any audit
shall be promptly reconciled and agreed between the parties or, if no such
reconciliation is agreed by the parties, shall be resolved in accordance with
the dispute resolution provisions of Article VII of this Agreement. Any charge
which is not questioned by the Receiving Company within the calendar year after
the calendar year in which the charge was rendered shall be deemed
incontestable.
 
8.7 Preservation of Legal Privileges. (a) Halliburton and KBR recognize that the
members of their respective groups possess and will possess information and
advice that has been previously developed but is legally protected from
disclosure under legal privileges, such as the attorney-client privilege or work
product exemption and other concepts of legal protection (“Privilege”). Each
party recognizes that they shall be jointly entitled to the Privilege with
respect to such privileged information and that each shall be entitled to
maintain, preserve and assert for its own benefit all such information and
advice, but both parties shall ensure that such information is maintained so as
to protect the Privileges with respect to the other party’s interest. To that
end, neither party will knowingly waive or compromise any Privilege associated
with such information and advice without the prior written consent of the other
party. In the event that privileged information is required to be disclosed to
any arbitrator or mediator in connection with a dispute between the parties,
such disclosure shall not be deemed a waiver of Privilege with respect to such
information, and any party receiving it in connection with a proceeding shall be
informed of its nature and shall be required to safeguard and protect it.
 
(b) The rights and obligations created by this Section 8.7 shall apply to all
information relating to the KBR Business as to which, but for the Separation,
either party would have been entitled to assert or did assert the protection of
a Privilege, including (i) any and all information generated prior to the
Separation Date but which, after the Separation, is in the possession of either
party and (ii) all information generated, received or arising after the
Separation Date that refers to or relates to information described in the
preceding clause (i).
 
(c) Upon receipt by either party of any subpoena, discovery or other request
that may call for the production or disclosure of information that is the
subject of a Privilege, or if a party obtains knowledge that any current or
former employee of a party has received any subpoena, discovery or other request
that may call for the production or disclosure of such information, such party
shall provide the other party a reasonable opportunity to review the information
and to assert any rights it may have under this Section 8.7 or otherwise to
prevent the production or disclosure of such information. Absent receipt of
written consent from the other party to the production or disclosure of
information that may be covered by a Privilege, each party agrees that it will
not produce or disclose any information that may be covered by a Privilege
unless a court of competent jurisdiction has entered a final, nonappealable
order finding that the information is not entitled to protection under any
applicable Privilege.
 
(d) Nothing in this Section 8.7 shall limit or qualify the rights and
obligations of the parties in Section 3.4(d), Section 3.5(d) and Section 8.15.
 
8.8 Payment of Expenses. KBR shall pay all underwriting fees, discounts and
commissions and other direct costs incurred in connection with the IPO. Except
as otherwise provided in this Agreement, the Ancillary Agreements or any other
agreement between the parties relating to the Separation, the IPO or the
Distribution, all other out-of-pocket costs and expenses of the parties hereto
in connection with the preparation of this Agreement and the Ancillary
Agreements, the Separation, the IPO and the Distribution shall be paid by
Halliburton. Notwithstanding the foregoing, KBR shall pay any internal fees,
costs and expenses incurred by KBR in connection with the Separation, the IPO
and the Distribution.
 
8.9 Governmental Approvals. The parties acknowledge that certain of the
transactions contemplated by this Agreement and the Ancillary Agreements may be
subject to certain conditions established by applicable government regulations,
orders, and approvals (“Existing Authority”). The parties intend to implement
this Agreement, the Ancillary Agreements and the transactions contemplated
hereby and thereby consistent with and to the extent permitted by Existing
Authority and to cooperate toward obtaining and maintaining in effect such
Governmental Approvals as may be required in order to implement this Agreement
and each of the Ancillary Agreements as fully as possible in accordance with
their respective terms. To the extent that any of the transactions contemplated
by this Agreement or any Ancillary Agreement require any Governmental Approvals,
the parties will use their reasonable best efforts to obtain any such
Governmental Approvals.
 
8.10 Continuance of Halliburton Credit Support. (a) Duration of Existing Credit
Support Agreements. Notwithstanding any other provision of this Agreement or any
Ancillary Agreement to the contrary, and except as set forth in Section 8.10(b)
below, the parties hereby agree that Halliburton and each applicable member of
the Halliburton Group shall maintain in full force and effect each Credit
Support Agreement which is issued and outstanding as of the Separation Date
until the earlier of: (i) such time as the project contract, or all obligations
of any member of the KBR Group thereunder, to which such Credit Support
Agreement relates terminates or (ii) such time as such Credit Support Agreement
or the underlying instrument to which it relates expires in accordance with its
terms or is otherwise released; provided, that KBR shall use reasonable best
efforts to attempt to release or replace the liability of Halliburton and the
members of its Group under any Credit Support Agreement for which such
replacement or release is reasonably available.
 
(b) Additional Credit Support Agreements Post Separation Date.
 
(i) Until December 31, 2009, KBR may from time to time request, and Halliburton
agrees to provide or cause to be provided such additional guarantees,
indemnification or reimbursement obligations or extensions of existing
guarantees, indemnification or reimbursement obligations as are required with
respect to: (i) the issuance of additional letters of credit necessary to comply
with KBR’s obligations under the Egypt Basic Industries Corporation ammonia
plant project contract, the U.K. Ministry of Defense Allenby & Connaught project
contract and all other KBR project contracts existing as of December 15, 2005;
(ii) the issuance of additional surety bonds necessary to support new task
orders pursuant to the Little Rock Job Order Contract, the U.K. Ministry of
Defense Allenby & Connaught project contract, the State of Missouri Job Order
Contract and all other KBR project contracts existing as of December 15, 2005;
and (iii) the issuance of performance guarantees necessary to support the Egypt
Basic Industries Corporation ammonia plant project contract, the U.K. Ministry
of Defense Allenby & Connaught project contract, the Little Rock Job Order
Contract, the State of Missouri Job Order Contract and all other KBR project
contracts existing as of December 15, 2005. Halliburton and each applicable
member of the Halliburton Group shall maintain in full force and effect each
additional Credit Support Agreement which is obtained pursuant to this
Section 8.10(b) until the earlier of: (i) such time as the project contract, or
all obligations of any member of the KBR Group thereunder, to which such Credit
Support Agreement relates terminates or (ii) such time as such Credit Support
Agreement or the underlying instrument to which it relates expires in accordance
with its terms or is otherwise released; provided, that KBR shall use reasonable
best efforts to attempt to release or replace the liability of Halliburton and
the members of its Group under any such Credit Support Agreement for which such
replacement or release is reasonably available.
 
(ii) Except as expressly provided in this Section 8.10(b), the parties agree
that after the Separation Date, KBR shall not: (i) request the issuance of any
new letter of credit, surety bond or other instrument pursuant to the Credit
Support Agreements, (ii) request the issuance by Halliburton of any additional
guarantee, indemnification or reimbursement obligation for the benefit of any
member of the KBR Group or any customer or lender thereof, or (iii) extend the
term of, increase the obligations under, or otherwise materially amend or modify
any Credit Support Agreement, in each case without the prior written consent of
Halliburton (which consent may be withheld in Halliburton’s sole discretion).
 
(c) Carry Charge for Letters of Credit. For so long as any Credit Support
Agreement that is a letter of credit remains outstanding prior to December 31,
2009, KBR shall pay to Halliburton a quarterly carry charge for continuance of
such letters of credit pursuant to this Section 8.10 equal to the sum of:
(i) 0.40% per annum of the then outstanding aggregate principal amount of all
letters of credit for such quarter meeting the definition of “Performance
Letters of Credit” or “Commercial Letters of Credit” (as such terms are defined
by the KBR Credit Agreement as of the date hereof), and (ii) 0.80% per annum of
the then outstanding aggregate principal amount of all letters of credit
constituting financial letters of credit for such quarter, pro rated on a daily
basis, payable on the last day of each calendar quarter by intercompany
settlement or otherwise as the parties may from time to time agree. Following
December 31, 2009, KBR shall pay to Halliburton a quarterly carry charge for
continuance of any Credit Support Agreement that is a letter of credit pursuant
to this Section 8.10 equal to the sum of: (i) 0.90% per annum of the then
outstanding aggregate principal amount of all letters of credit for such quarter
meeting the definition of “Performance Letters of Credit” or “Commercial Letters
of Credit” (as such terms are defined by the KBR Credit Agreement as of the date
hereof), and (ii) 1.65% per annum of the then outstanding aggregate principal
amount of all letters of credit constituting financial letters of credit for
such quarter, pro rated on a daily basis, payable on the last day of each
calendar quarter by intercompany settlement or otherwise as the parties may from
time to time agree.
 
(d) Carry Charge for Surety Bonds. For so long as any Credit Support Agreement
that is a surety bond remains outstanding prior to December 31, 2009, KBR shall
pay to Halliburton a quarterly carry charge for continuance of such surety bonds
pursuant to this Section 8.10 equal to 0.25% per annum of the then outstanding
aggregate principal amount of such surety bonds for such quarter, pro rated on a
daily basis, payable on the last day of each calendar quarter by intercompany
settlement or otherwise as the parties may from time to time agree. Following
December 31, 2009, KBR shall pay to Halliburton a quarterly carry charge for
continuance of such surety bonds pursuant to this Section 8.10 equal 0.50% per
annum of the then outstanding aggregate principal amount of such surety bonds
for such quarter, pro rated on a daily basis, payable on the last day of each
calendar quarter by intercompany settlement or otherwise as the parties may from
time to time agree.
 
(e) No Other Financing Obligations. Except as expressly set forth in this
Section 8.10 or as contemplated by the agreements listed on Schedule 9.2 hereto,
following the Separation Date, Halliburton shall have no obligation to provide
or continue any credit support to, or advance any funds to or on behalf of, any
member of the KBR Group.
 
(f) KBR Liabilities; Performance Covenants.
 
(i) All obligations under the Credit Support Agreements shall be deemed to be
KBR Liabilities, as between the Halliburton Group and the KBR Group, for
purposes of this Agreement.
 
(ii) For so long as Halliburton or any member of the Halliburton Group remains
liable to any third party with respect to any Credit Support Agreement: (i) KBR
shall pay or perform, or cause the Person in the KBR Group for whose benefit the
Credit Support Agreement is provided to pay or perform, the underlying
obligation as and when the same shall become due and/or payable, to the end that
no member of the Halliburton Group shall be required to make any payment under
or by reason of its obligation under such Credit Support Agreement and (ii) each
member of the Halliburton Group shall retain all rights of reimbursement and
subrogation it may have, whether arising by law, by contract or otherwise, with
respect to such Credit Support Agreement and such rights shall be enforceable
against KBR as well as the member of the KBR Group for whose benefit the Credit
Support Agreement was made.
 
(iii) For so long as any Credit Support Agreement remains in effect, to the
extent that covenants and agreements contained in the KBR Credit Agreement, any
loan or other credit agreement or other material agreement in effect on the date
of this Agreement to which any member of the Halliburton Group is a party
requires, or requires such party to cause, any member of the KBR Group to take
or refrain from taking any action, or provides for a default or event of default
if any member of the KBR Group takes or refrains from taking any action, such
member of the KBR Group shall at all times take or refrain from taking any such
action as would result in a breach or violation of, or a default under, such
agreement.
 
8.11 Confidentiality.
 
(a) Until the date that is five (5) years from the date hereof, Halliburton and
KBR shall hold and shall cause the members of the Halliburton Group and the KBR
Group, respectively, to hold, and shall each cause their respective officers,
employees, agents, consultants and advisors to hold, in strict confidence and
not to disclose or release without the prior written consent of the other party,
any and all Confidential Information (as defined herein); provided, that the
parties may disclose, or may permit disclosure of, Confidential Information:
(i) to their respective auditors, attorneys, financial advisors, bankers and
other appropriate consultants and advisors who have a need to know such
information and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the parties hereto and in
respect of whose failure to comply with such obligations, Halliburton or KBR, as
the case may be, will be responsible or (ii) to the extent any member of the
Halliburton Group or the KBR Group is compelled to disclose any such
Confidential Information by judicial or administrative process or, in the
opinion of legal counsel, by other requirements of Law. Notwithstanding the
foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above, Halliburton or
KBR, as the case may be, shall promptly notify the other of the existence of
such request or demand and shall provide the other a reasonable opportunity to
seek an appropriate protective order or other remedy, which both parties will
cooperate in seeking to obtain. In the event that such appropriate protective
order or other remedy is not obtained, the party being compelled to disclose the
Confidential Information shall furnish or cause to be furnished only that
portion of the Confidential Information that is legally required to be
disclosed. As used in this Section 8.11, “Confidential Information” shall mean
all proprietary, technical or operational information, data or material of one
party which, prior to or following the Separation Date, has been disclosed by
Halliburton or members of the Halliburton Group, on the one hand, or KBR or
members of the KBR Group, on the other hand, in written, oral (including by
recording), electronic, or visual form to, or otherwise has come into the
possession of, the other, including pursuant to any provision of this Agreement
(except to the extent that such Confidential Information can be shown to have
been (a) in the public domain through no fault of such party or (b) later
lawfully acquired from other sources by the party to which it was furnished;
provided, however, in the case of (b) that such sources did not provide such
Confidential Information in breach of any confidentiality obligations).
 
(b) Notwithstanding anything to the contrary set forth herein, (i) Halliburton
and the other members of the Halliburton Group, on the one hand, and KBR and the
other members of the KBR Group, on the other hand, shall be deemed to have
satisfied their obligations hereunder with respect to Confidential Information
if they exercise the same degree of care (but no less than a reasonable degree
of care) as they take to preserve confidentiality for their own similar
Information and (ii) confidentiality obligations provided for in any agreement
between Halliburton or any other member of the Halliburton Group, or KBR or any
other members of the KBR Group, on the one hand, and any employee of Halliburton
or any other member of the Halliburton Group, or KBR or any other members of the
KBR Group, on the other hand, shall remain in full force and effect.
Confidential Information of Halliburton or any other member of the Halliburton
Group, on the one hand, or KBR or any other member of the KBR Group, on the
other hand, in the possession of and used by the other as of the Separation Date
may continue to be used by such Person in possession of the Confidential
Information in and only in the operation of the Halliburton Business or the KBR
Business, as the case may be, and may be used only so long as the Confidential
Information is maintained in confidence and not disclosed in violation of
Section 8.11(a). Such continued right to use may not be transferred to any third
party unless the third party purchases all or substantially all of the business
and assets in which the relevant Confidential Information is used or employed in
one transaction or in a series or related transactions. In the event that such
right to use is transferred in accordance with the preceding sentence, the
transferring party shall not disclose the source of the relevant Confidential
Information.
 
(c) Nothing in this Section 8.11 shall limit or qualify the rights and
obligations of the parties with respect to Sections 3.4 and 3.5 hereof.
 
(d) Nothing in Sections 8.3, 8.4 or 8.5 shall require KBR to violate any
agreement with any third parties regarding the confidentiality of confidential
and proprietary information relating to that third party or its business;
provided, however, that in the event that KBR is required under Sections 8.3,
8.4 or 8.5 to disclose any such information, KBR shall use reasonable best
efforts to seek to obtain such third party’s consent to the disclosure of such
information. Similarly, nothing in Sections 8.3, 8.4 or 8.5 shall require
Halliburton to violate any agreement with any third parties regarding the
confidentiality of confidential and proprietary information relating to that
third party or its business; provided, however, that in the event that
Halliburton is required under Sections 8.3, 8.4 or 8.5 to disclose any such
information, Halliburton shall use reasonable best efforts to seek to obtain
such third party’s consent to the disclosure of such information.
 
(e) Nothing in this Section 8.11 shall limit or qualify the rights and
obligations of the parties under the Intellectual Property Matters Agreement.
 
8.12 Receipt of Notices. If a party receives a notice or other communication
from any Governmental Authority or third party, or otherwise becomes aware of
any fact or circumstance after the Separation Date relating to an asset,
contract or ownership interest transferred to the other party or liability
assumed by the other party, it will promptly forward the notice or other
communication to the other party or give notice to the other party of such fact
or circumstance of which it has become aware. Each of Halliburton and KBR will
comply, and will cause members of their respective Groups to comply, with this
Section 8.12.
 
8.13 Non Solicitation of Employees.
 
(a) Halliburton No Hire. For a period of one (1) year from the Separation Date,
Halliburton agrees not to (i) solicit, recruit or hire any employees,
independent contractors or officers of the KBR Group who have worked for or been
contracted to the KBR Business immediately prior to the Separation Date and who
are employed full-time by KBR or a member of the KBR Group immediately after the
Separation Date or (ii) solicit or encourage any current employee or independent
contractor of the KBR Group who has worked full-time for the KBR Business to
leave the employment of KBR or a member of the KBR Group. Nothing in this
Section 8.13 shall prevent or restrict Halliburton or any member of the
Halliburton Group from employing any individual who responds to a general
solicitation for employment made by or on behalf of Halliburton or any member of
the Halliburton Group that is not specifically directed at employees,
independent contractors or officers of KBR who have worked in the KBR Business
or any individual who, after the Separation Date, initiates contact with
Halliburton or any member of the Halliburton Group for purposes of seeking
employment.
 
(b) KBR No Hire. For a period of one (1) year from the Separation Date, KBR
agrees not to (i) solicit, recruit or hire any employees, independent
contractors or officers of the Halliburton Group who have worked for or been
contracted to the Halliburton Business immediately prior to the Separation Date
and who are employed full-time by Halliburton or a member of the Halliburton
Group immediately after the Separation Date or (ii) solicit or encourage any
current employee or independent contractor of the Halliburton Group who has
worked full-time for the Halliburton Business to leave the employment of
Halliburton or a member of the Halliburton Group. Nothing in this Section 8.13
shall prevent or restrict KBR or any member of the KBR Group from employing any
individual who responds to a general solicitation for employment made by or on
behalf of KBR or any member of the KBR Group that is not specifically directed
at employees, independent contractors or officers of Halliburton who have worked
in the Halliburton Business or any individual who, after the Separation Date,
initiates contact with KBR or any member of the KBR Group for purposes of
seeking employment.
 
8.14 Halliburton Policies and Procedures. (a) For so long as the Halliburton
Group beneficially owns shares of KBR Common Stock representing a majority of
the total voting power of all of the outstanding shares of KBR Voting Stock, the
KBR Group will consistently implement and maintain Halliburton’s business
practices and standards with respect to internal controls and the Halliburton
Code of Business Conduct, which Halliburton may amend or supplement from time to
time in its sole discretion.
 
(b) Notwithstanding the foregoing, for a period of five (5) years following the
Separation Date, the KBR Group will consistently implement and maintain the
business practices and standards adopted by the Halliburton Board of Directors
in July 2006 for the KBR Group with respect to internal control procedures
relating to use of foreign agents; provided, however, that the KBR Group may
amend such procedures during such 5-year period upon the prior written consent
of Halliburton, not to be unreasonably withheld.
 
8.15 Antitrust Matters. KBR and Halliburton each agree, on behalf of itself and
the members of its Group, to at all times during the term of this Agreement use
reasonable best efforts to assist with the other party’s full cooperation with
any Governmental Authority in its investigation of Antitrust Matters and such
other party’s investigation, defense and/or settlement of any claim by any
Governmental Authority relating to or arising out of the Antitrust Matters.
Without limiting the foregoing, a party’s reasonable best efforts to assist with
the other party’s full cooperation contemplated by the preceding sentence shall
include:
 
(a) Without limiting or qualifying the parties’ rights and obligations in
Section 8.4 or Section 3.4, each of Halliburton and KBR agrees, on behalf of
itself and the members of its Group, to provide, or cause to be provided, to
each other as soon as reasonably practicable after written request therefor, any
Information relating to the Antitrust Matters, in the possession or under the
control of such party that the requesting party reasonably needs: (i) to comply
with reporting, disclosure, filing or other requirements imposed on the
requesting party (including under applicable securities laws) by a Governmental
Authority having jurisdiction over the requesting party, (ii) for use in any
Regulatory Proceeding, judicial proceeding or other proceeding or in order to
satisfy audit, accounting, claims, regulatory, litigation, subpoena or other
similar requirements, (iii) to allow the other party to defend or settle any
claim relating to Antitrust Matters for which such party may be responsible, or
(iv) to comply with its obligations under this Agreement or any Ancillary
Agreement; provided, however, that neither party shall be required by this
Section 8.15 to violate any Law or waive any attorney-client or other
work-product privilege. In the event that any party determines that such
provision of Information pursuant to this Section 8.15 could violate any Law or
agreement, or waive any attorney-client or work-product privilege, the parties
shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence.
 
(b) Notwithstanding Section 8.4, each party hereby undertakes, on behalf of
itself and the members of its Group, to preserve, maintain and retain all
documents, records and other tangible evidence related to Antitrust Matters.
 
(c) Each party agrees, on behalf of itself and the members of its Group, to use
reasonable best efforts to (i) make available any of its current and former
directors, officers, employees, agents, distributors, attorneys and Affiliates
who may have been involved in the Antitrust Matters and whose cooperation is
requested by the other party, the DOJ or other Governmental Authority; and
(ii) recommend orally and in writing that any and all such persons cooperate
fully (including by appearing for interviews with Governmental Authorities or
testimony, including sworn testimony before a grand jury) with any investigation
conducted by a party, the DOJ or other Governmental Authority with respect to
the Antitrust Matters.
 
(d) Each party agrees to promptly inform and disclose to the other party any
developments, communications or negotiations between such party or any member of
its Group, on the one hand, and any Governmental Authority or third party, on
the other hand, with respect to Antitrust Matters, except as prohibited by law
or lawful order of a Governmental Authority. In addition, upon either party’s
reasonable request, the attorneys, accountants, consultants or other advisors of
the Board of Directors or any committee thereof of a requested party shall brief
the Board of Directors or any committee thereof of the requesting party
concerning the status of or issues arising under or relating to the Antitrust
Matters.
 
8.16 Cooperation for Litigation. In addition to the rights and obligations of
the parties as set forth in Article III and Sections 8.4 and 8.7 herein, KBR and
Halliburton each agree, on behalf of itself and the members of its Group, to at
all times during the term of this Agreement use reasonable best efforts to
assist with such other party’s investigation, litigation, defense and/or
settlement of any claim by or against any Third Party or Governmental Authority
relating to or arising out of the KBR Business or the Halliburton Business, as
applicable, other than with respect to a dispute subject to Article VII brought
by one party against another party; provided, however, that nothing in this
Section 8.16 shall be interpreted to limit or qualify in any respect the
parties’ additional cooperation obligations with respect to the FCPA Subject
Matters, the Barracuda-Caratinga Bolts Matter and the Antitrust Matters, as set
forth in Sections 3.4, 3.5 and 8.15, respectively.
 
8.17 Performance Standard. Each of Halliburton and KBR agrees to at all times
exercise good faith and fair dealing in the performance of its rights and
obligations under this Agreement.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY
ANCILLARY AGREEMENT, IN NO EVENT SHALL ANY MEMBER OF THE HALLIBURTON GROUP OR
THE KBR GROUP OR THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES BE LIABLE TO
ANY OTHER MEMBER OF THE HALLIBURTON GROUP OR THE KBR GROUP FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY
OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS
FOR LIABILITIES TO THIRD PARTIES AS SET FORTH IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT. 
 
9.2 Conflicting Agreements; Entire Agreement. For avoidance of doubt, the
parties agree that the agreements set forth on Schedule 9.2 hereto shall
continue in full force and effect notwithstanding the execution of this
Agreement, and nothing in this Agreement shall be construed to obligate either
party hereto to take any action or refrain from taking any action that would
result in a breach under any agreement listed on Schedule 9.2. This Agreement,
the Prior Transfer Agreements, the Ancillary Agreements and the agreements
listed on Schedule 9.2, and the schedules referenced or attached hereto and
thereto, constitute the entire agreement of the parties to date with respect to
the separation of KBR and Halliburton, and supersede all prior written and oral
agreements and all contemporaneous oral agreements and understandings with
respect to such separation. Except as otherwise expressly provided herein, in
the event of a conflict between this Agreement and any Prior Transfer Agreement,
any Ancillary Agreement or any agreement set forth on Schedule 9.2 hereto, the
provisions of such Prior Transfer Agreement, such Ancillary Agreement or such
agreement set forth on Schedule 9.2 hereto, as applicable, shall prevail over
the provisions hereof.
 
9.3 Governing Law. Except as set forth in Section 7.9, this Agreement shall be
governed and construed and enforced in accordance with the laws of the State of
Delaware as to all matters regardless of the laws that might otherwise govern
under the principles of conflicts of laws applicable thereto.
 
9.4 Termination. This Agreement and all Ancillary Agreements may be terminated
at any time prior to the IPO Closing Date by and in the sole discretion of
Halliburton without the approval of KBR. This Agreement and any Ancillary
Agreement may be terminated at any time after the IPO Closing Date by mutual
consent of Halliburton and KBR. In the event of termination pursuant to this
Section 9.4 prior to the IPO Closing Date, neither party shall have any
liability of any kind to the other party other than as set forth in Section 8.8
hereof. In the event of termination after the IPO Closing Date, the provisions
of Article I, Article VII, Section 8.11 and Article IX shall survive.
 
9.5 Notices. (a) Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing addressed to the attention of the addressee’s General Counsel at the
address of its principal executive office or to such other address or facsimile
number for a party as it shall have specified by like notice, and shall be
deemed to be duly given: (i) when personally delivered or (ii) if mailed
registered or certified mail, postage prepaid, return receipt requested, on the
date the return receipt is executed or the letter refused by the addressee or
its agent or (iii) if sent by overnight courier which delivers only upon the
signed receipt of the addressee, on the date the receipt acknowledgment is
executed or refused by the addressee or its agent or (iv) if sent by facsimile
or other generally accepted means of electronic transmission, on the date
confirmation of transmission is received (provided that a copy of any notice
delivered pursuant to this clause (iv) shall also be sent pursuant to clause
(ii) or (iii)).
 
(b) Any delivery, notice, or other communication to Halliburton in accordance
with this Agreement will be conclusively deemed for all purposes to be delivery,
notice or other communication to the appropriate member of the Halliburton Group
and any delivery, notice or other communication given by Halliburton will be
conclusively deemed for all purposes to be a delivery, notice or communication
given by the appropriate member of the Halliburton Group.
 
(c) Any delivery, notice or other communication to KBR in accordance with this
Agreement will be conclusively deemed for all purposes to be delivery, notice or
other communication to the appropriate member of the KBR Group and any delivery,
notice or other communication given by KBR will be conclusively deemed for all
purposes to be a delivery, notice or communication given by the appropriate
member of the KBR Group.
 
9.6 Counterparts. This Agreement, including the Schedules hereto and the other
documents referred to herein, may be executed in counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same agreement.
 
9.7 No Third Party Beneficiaries; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns, and nothing in this Agreement, express
or implied, is intended to confer upon any other Person any rights or remedies
of any nature whatsoever under or by reason of this Agreement. Except as
expressly provided herein or as otherwise agreed by the parties, this Agreement
may not be assigned by any party hereto.
 
9.8 Severability. If any term or other provision of this Agreement or the
Schedules attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible.
 
9.9 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
 
9.10 Amendment. No change or amendment will be made to this Agreement except by
an instrument in writing signed on behalf of each of the parties to this
Agreement.
 
9.11 Authority. Each of the parties hereto represents to the other that (a) it
has, or its Group member shall have, the corporate or other requisite power and
authority to execute, deliver and perform this Agreement and the Ancillary
Agreements, (b) the execution, delivery and performance of this Agreement and
the Ancillary Agreements by it have been, or by its Group member will be, duly
authorized by all necessary corporate or other actions, (c) it has, or its Group
member shall have, duly and validly executed and delivered this Agreement and
the Ancillary Agreements to be executed and delivered on or prior to the
Separation Date, and (d) this Agreement and such Ancillary Agreements are legal,
valid and binding obligations, enforceable against it or its Group member in
accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.
 
9.12 Interpretation. The headings contained in this Agreement, in any Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Any capitalized term used in any Schedule but not otherwise defined
therein, shall have the meaning assigned to such term in this Agreement. When a
reference is made in this Agreement to an Article or a Section, or a Schedule,
such reference shall be to an Article or Section of, or a Schedule to, this
Agreement unless otherwise indicated.
 


--------------------------------------------------------------------------------





WHEREFORE, the parties have signed this Master Separation Agreement effective as
of the date first set forth above.
 

   
HALLIBURTON COMPANY
   
By:
/s/ C. Christopher Gaut
Name:
C. Christopher Gaut
Title:
Executive Vice President and Chief Financial Officer

 

   
KBR, INC.
   
By:
/s/ William P. Utt
Name:
William P. Utt
Title:
President & CEO

 

